Exhibit 10.1
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
THE NAVIGATORS GROUP, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
and
BARCLAYS BANK PLC,
as Joint Lead Arranger and Syndication Agent
DATED AS OF
April 3, 2009
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and
Joint Lead Arranger

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
ARTICLE II THE LETTER OF CREDIT FACILITY
    17  
2.1 Issuance of Letters of Credit
    17  
2.2 Participating Interests
    19  
2.3 Reductions in Letter of Credit Commitment
    19  
2.4 Reimbursement Obligations
    19  
2.5 Procedure for Issuance
    21  
2.6 Nature of the Lenders’ Obligations
    22  
2.7 Notification of Issuance Requests
    22  
2.8 Cash Collateral for Letters of Credit
    23  
2.9 Fees
    23  
2.10 Extension of Letter of Credit Availability Termination Date
    25  
2.11 Optional Increase in Letter of Credit Commitment
    25  
2.12 Collateral Account
    26  
ARTICLE III YIELD PROTECTION; TAXES
    27  
3.1 Yield Protection
    27  
3.2 Changes in Capital Adequacy Regulations
    28  
3.3 Taxes
    28  
3.4 Lender Statements; Survival of Indemnity
    30  
ARTICLE IV CONDITIONS PRECEDENT
    30  
4.1 Initial Letters of Credit
    30  
4.2 Each Letter of Credit
    31  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    32  
5.1 Existence and Standing
    32  
5.2 Authorization and Validity
    32  
5.3 No Conflict; Government Consent
    32  
5.4 Financial Statements
    33  

 

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
5.5 Statutory Financial Statements
    33  
5.6 Material Adverse Change
    33  
5.7 Taxes
    33  
5.8 Litigation and Contingent Obligations
    34  
5.9 Subsidiaries
    34  
5.10 ERISA
    34  
5.11 Defaults
    34  
5.12 Accuracy of Information
    34  
5.13 Regulation U
    34  
5.14 Material Agreements
    35  
5.15 Compliance With Laws
    35  
5.16 Ownership of Properties
    35  
5.17 Plan Assets; Prohibited Transactions
    35  
5.18 Environmental Matters
    35  
5.19 Investment Company Act
    35  
5.20 Solvency
    36  
5.21 Insurance Licenses
    36  
5.22 Partnerships
    36  
5.23 Lines of Business
    36  
5.24 Reinsurance Practices
    36  
5.25 Security
    36  
5.26 Disclosure
    37  
ARTICLE VI COVENANTS
    37  
6.1 Financial Reporting
    37  
6.2 Purpose
    40  
6.3 Notice of Default
    40  
6.4 Conduct of Business
    41  
6.5 Taxes
    41  

 

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
6.6 Insurance
    41  
6.7 Compliance with Laws
    41  
6.8 Maintenance of Properties
    41  
6.9 Inspection; Maintenance of Books and Records
    42  
6.10 Dividends and Stock Repurchases
    42  
6.11 Indebtedness
    42  
6.12 Merger
    43  
6.13 Sale of Assets
    43  
6.14 Investments and Acquisitions
    43  
6.15 Contingent Obligations
    44  
6.16 Liens
    44  
6.17 Affiliates
    45  
6.18 Amendments to Agreements
    45  
6.19 Change in Fiscal Year
    45  
6.20 Inconsistent Agreements
    46  
6.21 Reinsurance
    46  
6.22 Stock of Subsidiaries
    46  
6.23 Financial Covenants
    46  
6.24 Additional Pledge
    47  
ARTICLE VII DEFAULTS
    47  
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    50  
8.1 Acceleration
    50  
8.2 Amendments
    50  
8.3 Preservation of Rights
    51  
8.4 Application of Funds.
    51  
ARTICLE IX GENERAL PROVISIONS
    52  
9.1 Survival of Representations
    52  
9.2 Governmental Regulation
    52  

 

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
9.3 Headings
    52  
9.4 Entire Agreement
    52  
9.5 Numbers of Documents
    53  
9.6 Several Obligations; Benefits of this Agreement
    53  
9.7 Expenses; Indemnification
    53  
9.8 Accounting
    53  
9.9 Severability of Provisions
    54  
9.10 Nonliability of Lenders
    54  
9.11 Confidentiality
    54  
9.12 Nonreliance
    54  
9.13 Disclosure
    54  
9.14 USA Patriot Act Notification
    55  
ARTICLE X THE ADMINISTRATIVE AGENT
    55  
10.1 Appointment; Nature of Relationship
    55  
10.2 Powers
    55  
10.3 General Immunity
    55  
10.4 No Responsibility for Recitals, etc.
    56  
10.5 Action on Instructions of Lenders
    56  
10.6 Employment of Agent and Counsel
    56  
10.7 Reliance on Documents; Counsel
    56  
10.8 Agent’s Reimbursement and Indemnification
    57  
10.9 Notice of Default
    57  
10.10 Rights as a Lender
    57  
10.11 Rights with Respect to Designated Lenders
    58  
10.12 Lender Credit Decision
    58  
10.13 Successor Agent
    59  
10.14 Agents’ Fees
    59  
10.15 Delegation to Affiliates
    59  

 

- iv -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
10.16 Syndication Agent
    59  
ARTICLE XI SETOFF; RATABLE PAYMENTS
    60  
11.1 Setoff
    60  
11.2 Ratable Payments
    60  
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    60  
12.1 Successors and Assigns
    60  
12.2 Participations
    61  
12.3 Assignments
    62  
12.4 Dissemination of Information
    62  
12.5 Tax Treatment
    62  
ARTICLE XIII NOTICES
    63  
13.1 Notices
    63  
13.2 Change of Address
    63  
ARTICLE XIV COUNTERPARTS
    63  
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    63  
15.1 CHOICE OF LAW
    63  
15.2 CONSENT TO JURISDICTION
    64  
15.3 WAIVER OF JURY TRIAL
    64  

         
SCHEDULES
 
 
       
Pricing Schedule
       
Schedule 1
  -   Commitments
Schedule 1.1
  -   Cash Collateral Investments
Schedule 2.1
  -   Existing Letters of Credit
Schedule 5.9
  -   Subsidiaries
Schedule 5.22
  -   Partnerships
Schedule 5.23
  -   Existing Lines of Business
Schedule 6.16
  -   Liens
Schedule 6.21
  -   Reinsurance Guidelines

 

- v -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
EXHIBITS
   
 
   
Exhibit A
  Compliance Certificate
Exhibit B
  Assignment Agreement
Exhibit C
  Reimbursement Agreement Excerpt
Exhibit D
  Increase Request

 

- vi -



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This Fourth Amended and Restated Credit Agreement, dated as of April 3, 2009, is
among THE NAVIGATORS GROUP, INC., a Delaware corporation, the Lenders and
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Barclays
Bank PLC, as Joint Lead Arranger and Syndication Agent.
R E C I T A L S:
A. The Borrower, JPMorgan Chase Bank, N.A., as agent and certain financial
institutions have entered into that certain Third Amended and Restated Credit
Agreement, dated as of February 2, 2007 (as heretofore amended, the “Existing
Credit Agreement”), pursuant to which the lenders party thereto agreed to make
financial accommodations to the Borrower under revolving credit and letter of
credit facilities.
B. The Borrower has requested that the Existing Credit Agreement be amended and
restated in order to make changes to the Existing Credit Agreement.
C. The Borrower, the Agent and the Lenders desire to amend and restate the
Existing Credit Agreement to, among other things, accomplish such amendments.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders and the
Agent hereby agree to amend and restate the Existing Credit Agreement as
follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any on-going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger, amalgamation or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Additional Lender” is defined in Section 2.10.

 

 



--------------------------------------------------------------------------------



 



“Adjusted Fair Market Value” means with respect to any Cash Collateral
Investment, an amount equal to the product of the Fair Market Value of such Cash
Collateral Investment and the applicable percentage with respect to such Cash
Collateral Investment as set forth on Schedule 1.1.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent” means JPMorgan Chase Bank in its capacity as administrative agent
pursuant to Article X and not in its individual capacity as a Lender and any
successor Agent appointed pursuant to Article X.
“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be amended, modified or restated and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.4; provided,
however, that for purposes of all computations required to be made with respect
to compliance by the Borrower with Section 6.23, such term shall mean generally
accepted accounting principles as in effect on the Closing Date, applied in a
manner consistent with those used in preparing the financial statements referred
to in Section 5.4.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate in effect for such day, (b) the Federal Funds
Effective Rate on such day plus 1/2% per annum or (c) the Eurodollar Rate that
would be applicable for a one month loan equal to the amount of the applicable
Letter of Credit (or after a Default, all outstanding Letters of Credit)
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.
“A.M. Best Rating” means, as to any insurance company, its financial strength
rating assigned by The A.M. Best Company, Inc.
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

- 2 -



--------------------------------------------------------------------------------



 



“Applicable Letter of Credit Participation Fee Rate” means, at any time, the
percentage per annum at which letter of credit participation fees are accruing
on the Letters of Credit at such time as set forth in the Pricing Schedule.
“Applicable Margin” means the percentage rate per annum which is applicable at
such time as set forth in the Pricing Schedule.
“Applicable Unused Fee Rate” means, at any time, the percentage per annum at
which unused fees are accruing on the unused portion of the Letter of Credit
Commitment at such time as set forth in the Pricing Schedule.
“Approved Reinsurer” means a reinsurer which satisfies the criteria set forth in
the Reinsurance Guidelines for entering into reinsurance or retrocession
agreements with the Borrower.
“Arranger” means J.P. Morgan Securities Inc. and its successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of Investments (other than stock in
Subsidiaries) in the ordinary course).
“Authorized Officer” means any of the president, chief financial officer or
treasurer of the Borrower, acting singly.
“Bankruptcy Code” means Title 11, United States Code, sections 1 et seq., as the
same may be amended from time to time and any successor thereto or replacement
therefor which may be hereafter enacted.
“Borrower” means The Navigators Group, Inc., a Delaware corporation and its
successors and assigns.
“Borrower’s Moody’s Rating” means, at any time, the rating issued by Moody’s
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Borrower’s S&P Rating” means, at any time, the rating issued by S&P with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York for the conduct of substantially all of their
commercial lending activities.

 

- 3 -



--------------------------------------------------------------------------------



 



“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateral Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P1 or better by Moody’s, (c) cash and (d) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $1,000,000,000 and a rating of
A-1 or better; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest and
has a maturity of not more than six months.
“Cash Collateral Security Agreement” means (i) that certain Second Amended and
Restated Pledge Agreement, dated as of the date hereof, and (ii) any security
agreement in form and substance satisfactory to the Agent executed by the
Borrower in favor of the Agent, on behalf of itself and the Lenders, pursuant to
this Agreement, pledging to the Agent a security interest in a Collateral
Account and all Cash Collateral Investments delivered to the Agent pursuant to
the terms hereof, as the same may be amended, supplemented or otherwise modified
from time to time.
“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P1 or better by Moody’s, (c) demand deposit accounts maintained
in the ordinary course of business and (d) certificates of deposit issued by and
time deposits with commercial banks (whether domestic or foreign) having capital
and surplus in excess of $500,000,000; provided in each case that the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.
“Change” is defined in Section 3.2.
“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of (i) 20% or more of the outstanding shares of voting
stock of the Borrower or (ii), if less, a percentage of such stock, greater than
the percentage owned by members of the Terence Deeks Family, or (b) the members
of the Terence Deeks Family shall cease to own, in the aggregate, free and clear
of all Liens and other encumbrances, at least 10% of the outstanding shares of
voting stock of the Borrower on a fully diluted basis.

 

- 4 -



--------------------------------------------------------------------------------



 



“Closing Date” means April 3, 2009.
“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.
“Collateral” means any property or asset in which the Borrower has granted a
security interest to the Agent for the benefit of the Secured Parties.
“Collateral Account” means each of (a) 2748001563 and (b) any other “demand
deposit account”, “securities account” or “custodial account” (as such terms are
defined in the UCC) maintained by the Agent or its Affiliate as to which the
Agent has “control” (as such term is defined in the UCC) into which Cash
Collateral Investments are deposited from time to time pursuant to the terms of
this Agreement. Each Collateral Account and the related Cash Collateral
Investments shall be subject to documentation satisfactory to the Agent and the
taking of all steps required to give the Agent a perfected security interest in
the Cash Collateral Investments.
“Collateral Excess” is defined in Section 2.12.
“Collateral Shortfall” is defined in Section 2.12.
“Collateral Value” means, on any date, an amount equal to the sum of the
Adjusted Fair Market Value of all Cash Collateral Investments in all Collateral
Accounts.
“Condemnation” is defined in Section 7.8.
“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Consolidated Subsidiaries in accordance with Agreement Accounting
Principles.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries calculated on a consolidated basis
for such period, all as determined in accordance with Agreement Accounting
Principles.
“Consolidated Net Worth” means, for any period, the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries calculated on a
consolidated basis for such period, all as determined in accordance with
Agreement Accounting Principles, excluding, however, for the purposes of
Section 6.23(c), the effect of any unrealized gain or loss reported under
Statement of Financial Accounting Standards No. 115.
“Consolidated Person” means, for the taxable year of reference, each Person
which is a member of the affiliated group of the Borrower if Consolidated
returns are or shall be filed for such affiliated group for federal income tax
purposes or any combined or unitary group of which the Borrower is a member for
state income tax purposes.

 

- 5 -



--------------------------------------------------------------------------------



 



“Consolidated Subsidiaries” means all Subsidiaries of the Borrower which should
be included in the Borrower’s consolidated financial statements, all as
determined in accordance with Agreement Accounting Principles.
“Consolidated Tangible Net Worth” means the excess of (a) Consolidated Total
Tangible Assets over (b) Consolidated Total Liabilities, excluding, however, for
the purposes of Section 6.23(a), the effect of any unrealized gain or loss
reported under Statement of Financial Accounting Standards No. 115.
“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries calculated on a consolidated basis as of such
time, all as determined in accordance with Agreement Accounting Principles.
“Consolidated Total Intangible Assets” means, at any time, the total intangible
assets of the Borrower and its Consolidated Subsidiaries calculated on a
consolidated basis as of such time including, but not limited to, goodwill,
patents, trademarks, tradenames, copyrights and franchises and excluding
deferred policy acquisition costs.
“Consolidated Total Liabilities” means, at any time, the total liabilities of
the Borrower and its Consolidated Subsidiaries calculated on a consolidated
basis as of such time, all as determined in accordance with Agreement Accounting
Principles.
“Consolidated Total Tangible Assets” means, at any time, Consolidated Total
Assets minus Consolidated Total Intangible Assets.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership. The
term “Contingent Obligation” shall not include (a) the obligations of any
Insurance Subsidiary arising under any insurance policy or reinsurance agreement
entered into in the ordinary course of business or (b) operating leases.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion Differential” is defined in Section 2.1(f).
“Default” means an event described in Article VII.

 

- 6 -



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (i) has not reimbursed the Issuer for
such Lender’s pro-rata share of the amount of a payment made by the Issuer under
a Letter of Credit within three (3) Business Days after the date due therefor in
accordance with Section 2.4(c), (ii) has notified the Borrower or the Agent that
it does not intend to comply with its obligations under Section 2.4(c) or
(iii) is the subject of a bankruptcy, insolvency or similar receivership
proceeding.
“Department” is defined in Section 5.5.
“Designated Lender” means a Defaulting Lender or a Downgraded Lender.
“Dollars” and the sign “$” mean lawful money of the United States of America.
“Downgraded Lender” means any Lender that (a) has a rating below BBB- from S&P,
below Baa3 from Moody’s or below BBB- from Fitch, Inc. or (b) is a Subsidiary of
a Person that is the subject of a bankruptcy, insolvency or similar proceeding.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any rule or regulation issued thereunder.
“Eurodollar Rate” means the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars having a maturity of a one month period, as
reported by any generally recognized financial information service as of
11:00 A.M. (London time) two Business Days prior to the first day of such
applicable period; provided that if no such British Bankers’ Association LIBOR
rate is available to the Agent, the Eurodollar Rate shall instead be the rate
determined by the Agent to be the rate at which JPMorgan Chase Bank or one of
its Affiliate banks offers to place deposits in U.S. dollars with first class
banks in the London interbank market, in the approximate amount of the related
Letter of Credit and having a maturity of one month.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located.

 

- 7 -



--------------------------------------------------------------------------------



 



“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” is defined in the Recitals hereto.
“Existing Lines of Business” is defined in Section 5.23.
“Expiry Notice” means, with respect to a Lloyd’s Letter of Credit, written
notice from the Issuer to the beneficiary of any such Lloyd’s Letter of Credit
stating that such Lloyd’s Letter of Credit shall expire four (4) years from the
date of such notice.
“Extension Request” is defined in Section 2.10.
“Facility Documents” means this Agreement, the Security Documents, the
Reimbursement Agreements and the other documents and agreements contemplated
hereby and executed by the Borrower in favor of the Agent or any Lender.
“Fair Market Value” means (a) with respect to any Cash Collateral Investments
described in clauses (a) or (b) of the definition thereof, the closing price for
such security on Bloomberg, Inc. or, if Bloomberg, Inc. is not available,
another quotation service reasonably acceptable to the Agent, and (b) with
respect to any Cash Collateral Investments described in clauses (c) or (d) of
the definition thereof, the amounts thereof.
“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations on such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion.
“Fee Letter” is defined in Section 9.4.
“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.
“Fiscal Year” means the twelve-month accounting period commencing on January 1
and ending December 31 of each year.
“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including without limitation any court or tribunal and any board of insurance,
insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

- 8 -



--------------------------------------------------------------------------------



 



“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (f) Capitalized Lease Obligations, (g) Contingent
Obligations, (h) actual and contingent reimbursement obligations in respect of
letters of credit, (i) any other obligation for borrowed money or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person,
(j) any liability under any financing lease or so-called “synthetic lease”
transaction entered into by such Person and (k) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person.
“Insurance Subsidiary” means each of Navigators, NSIC and any other domestic
Subsidiary acquired or formed after the Closing Date which is engaged in, or is
authorized to engage in, the insurance business.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person, (b) stocks, bonds, mutual funds,
partnership interests, membership interests, notes, debentures or other
securities owned by such Person, (c) any deposit accounts and certificate of
deposit owned by such Person and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
“Issuance Request” is defined in Section 2.5.
“Issue Date” means a date on which a Letter of Credit is issued hereunder.
“Issuer” means JPMorgan Chase Bank.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., in its individual
capacity and its successor.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

- 9 -



--------------------------------------------------------------------------------



 



“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent.
“Letter of Credit” means a letter of credit issued pursuant to Article II.
“Letter of Credit Availability Termination Date” means April 2, 2010 or any
later date as may be specified as the Letter of Credit Availability Termination
Date in accordance with Section 2.10 or any earlier date on which the Letter of
Credit Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
“Letter of Credit Commitment” means the aggregate Letter of Credit Participation
Amounts of all of the Lenders, as reduced or increased from time to time
pursuant to the terms hereof. The Letter of Credit Commitment as of the date
hereof is $75,000,000.
“Letter of Credit Obligations” means, at the time of determination thereof, the
sum of (a) the Reimbursement Obligations then outstanding and (b) the aggregate
then undrawn face amount of the then outstanding Letters of Credit.
“Letter of Credit Participation Amount” means, for each Lender, the maximum face
amount of Letters of Credit in which such Lender participates not exceeding the
amount set forth on Schedule 1 or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to
Section 12.3(b), as such amount may be modified from time to time pursuant to
the terms hereof.
“Leverage Ratio” means, at any time, the ratio of (a) the consolidated
Indebtedness of the Borrower and its Consolidated Subsidiaries (excluding any
letter of credit obligations incurred by the Borrower and its Consolidated
Subsidiaries in the ordinary course of business prior to any drawing under such
a letter of credit but including any letter of credit obligations after any
drawing) at such time to (b) the sum of (i) the consolidated Indebtedness of the
Borrower and its Consolidated Subsidiaries (excluding any letter of credit
obligations incurred by the Borrower and its Consolidated Subsidiaries in the
ordinary course of business) plus (ii) Consolidated Net Worth at such time.
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Lloyd’s Letters of Credit” is defined in Section 2.1.

 

- 10 -



--------------------------------------------------------------------------------



 



“Loss Reserves” means, with respect to any Insurance Subsidiary at any time, the
sum of (a) all losses, including incurred losses of such Insurance Subsidiary at
such time shown on page 3, line 1 of the Annual Statement of such Insurance
Subsidiary plus (b) all loss adjustment expenses of such Insurance Subsidiary at
such time shown on page 3, line 3 of the Annual Statement of such Insurance
Subsidiary, as determined in accordance with SAP.
“Margin Stock” has the meaning assigned to that term under Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of any of
(i) the Borrower or (ii) the Subsidiaries taken as a whole, (b) the ability of
the Borrower to perform its obligations under the Facility Documents, or (c) the
validity or enforceability of any of the Facility Documents or the rights or
remedies of the Agent or the Lenders thereunder.
“Moody’s” means Moody’s Investors Service, Inc.
“MUL” means Millennium Underwriting Limited, which entity is a corporate name
with limited liability at Lloyd’s of London.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
“Navigators” means Navigators Insurance Company, a New York corporation.
“NCUL” means Navigators Corporate Underwriters Limited, which entity is a
corporate name with limited liability at Lloyd’s of London.
“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
sum of cash or readily marketable cash equivalents received (including by way of
a cash generating sale or discounting of a note or account receivable)
therefrom, whether at the time of such disposition or subsequent thereto, or
(b) with respect to any sale or issuance of any debt or equity securities of the
Borrower or any Subsidiary, cash or readily marketable cash equivalents received
therefrom, whether at the time of such disposition or subsequent thereto, net,
in either case, of all legal, title and recording tax expenses, commissions and
other fees and all costs and expenses incurred and, in the case of an Asset
Disposition, net of all payments made by the Borrower or any of its Subsidiaries
on any Indebtedness which is secured by such assets pursuant to a permitted Lien
upon or with respect to such assets or which must, by the terms of such Lien, in
order to obtain a necessary consent to such Asset Disposition, or by applicable
law, be repaid out of the proceeds from such Asset Disposition.

 

- 11 -



--------------------------------------------------------------------------------



 



“Non-U.S. Lender” is defined in Section 3.3(d).
“Notice of Assignment” is defined in Section 12.3(b).
“NSIC” means Navigators Specialty Insurance Company, a New York corporation.
“Obligations” means the Letter of Credit Obligations and all other liabilities
(if any), whether actual or contingent, of the Borrower with respect to Letters
of Credit, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party hereunder arising under any of the
Facility Documents.
“Other Taxes” is defined in Section 3.3(b).
“Participants” is defined in Section 12.2(a).
“Payment Date” means the last day of each March, June, September and December.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Pledge Agreement” means that certain Second Amended and Restated Stock Pledge
Agreement, dated as of the Closing Date, between the Borrower and the Agent, as
the same may be amended, supplemented or otherwise modified from time to time.
“Pounds” and the sign “£” mean lawful money of the United Kingdom.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced by JPMorgan
Chase Bank from time to time as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

- 12 -



--------------------------------------------------------------------------------



 



“pro-rata” means, when used with respect to a Lender and any described aggregate
or total amount, an amount equal to such Lender’s pro-rata share or portion
based on its percentage of the Letter of Credit Commitment.
“Purchasers” is defined in Section 12.3(a).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of such Board of
Governors relating to the extension of credit by securities brokers and dealers
for the purpose of purchasing or carrying margin stocks applicable to such
Persons.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve Systems from time to time in effect and shall include any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by the specified lenders for the
purpose of purchasing or carrying margin stocks applicable to such Persons.
“Reimbursement Agreement” means a letter of credit application and reimbursement
agreement in such form as the Issuer may from time to time employ in the
ordinary course of business.
“Reimbursement Obligations” means, at any time, the aggregate (without
duplication) of the Obligations of the Borrower to the Lenders, the Issuer
and/or the Agent in respect of all unreimbursed payments or disbursements made
by the Lenders, the Issuer and/or the Agent under or in respect of draws made
under the Letters of Credit.
“Reinsurance Guidelines” is defined in Section 6.21(c).
“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.

 

- 13 -



--------------------------------------------------------------------------------



 



“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Amount” means the aggregate amount required to be deposited and held
in Collateral Accounts pursuant to Sections 2.1(d), 2.1(f), 2.8, 2.12(a) and 8.1
hereof.
“Required Lenders” means Lenders in the aggregate having at least 75% of the
Letter of Credit Commitment or, if the Letter of Credit Commitment has been
terminated, the aggregate amount of the outstanding Letter of Credit
Obligations; provided, however, the Letter of Credit Commitment or pro-rata
share of any outstanding Letter of Credit Obligations of any Defaulting Lender
shall be deemed to be zero (and the Letter of Credit Commitment or pro-rata
shares any outstanding Letter of Credit Obligations of the other Lenders shall
be correspondingly increased).
“Response Date” is defined in Section 2.10.
“Risk-Based Capital Guidelines” is defined in Section 3.2.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the Statutory Financial Statements referred to in
Section 5.5.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Parties” means the Agent, the Issuer and the Lenders.
“Security Documents” means the Pledge Agreement and each Cash Collateral
Security Agreement.
“Significant Insurance Subsidiary” means a Significant Subsidiary which is an
Insurance Subsidiary.

 

- 14 -



--------------------------------------------------------------------------------



 



“Significant Subsidiary” means, at any time, a direct domestic Subsidiary of the
Borrower the assets of which are greater than or equal to five percent (5%) of
the Consolidated Total Assets of the Borrower and its Consolidated Subsidiaries.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Statutory Financial Statements” is defined in Section 5.5.
“Statutory Net Income” means, with respect to any Insurance Subsidiary for any
computation period, the net income earned by such Insurance Subsidiary during
such period, as determined in accordance with SAP (“Underwriting and Investment
Exhibit, Statement of Income” statement, Page 4, Line 20 of the Annual
Statement).
“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the statutory capital and surplus of such Insurance Subsidiary at such time, as
determined in accordance with SAP (“Liabilities, Surplus and Other Funds”
statement, page 3, line 35 of the Annual Statement).
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Consolidated Subsidiaries, Property which (a) represents more than 10% of
the Consolidated Total Assets of the Borrower and its Consolidated Subsidiaries,
as would be shown in the consolidated financial statements of the Borrower and
its Consolidated Subsidiaries as at the end of the quarter next preceding the
date on which such determination is made or (b) is responsible for more than 10%
of the consolidated net sales or of the Consolidated Net Income of the Borrower
and its Consolidated Subsidiaries for the 12-month period ending as of the end
of the quarter next preceding the date of determination.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
“Terence Deeks Family” means, collectively, Terence N. Deeks; his spouse; any
natural person who is a lineal descendant of Terence N. Deeks; the spouse,
children, or grandchildren of any such natural person; any trust of which any of
the foregoing is or are the sole beneficiary or beneficiaries; or the estate,
executor, administrator, or legal guardian of any of the foregoing.

 

- 15 -



--------------------------------------------------------------------------------



 



“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
“Transferee” is defined in Section 12.4.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all (or, in the
case of Navigators N.V., all but one) of the outstanding voting securities of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE II
THE LETTER OF CREDIT FACILITY
2.1 Issuance of Letters of Credit. (a) From and after the date hereof to but
excluding the Letter of Credit Availability Termination Date, the Issuer agrees,
upon the terms and conditions set forth in this Agreement, to issue at the
request and for the account of the Borrower, one or more Letters of Credit for
the account of the Borrower (x) to support the obligations of Wholly-Owned
Subsidiaries of the Borrower with respect to specific syndicates at the Society
of Lloyd’s (the Letters of Credit issued under this clause (x) being called the
“Lloyd’s Letters of Credit”) and (y) to support other obligations, provided that
the aggregate face amount of all outstanding Letter of Credit Obligations with
respect to this clause (y) does not at any time exceed the lesser of (A) the
Letter of Credit Commitment and (B) $5,000,000; provided, however, that the
Issuer shall not be under any obligation to issue, and shall not issue, any
Letter of Credit if: (i) any order, judgment or decree of any governmental
authority or other regulatory body with jurisdiction over the Issuer shall
purport by its terms to enjoin or restrain such Issuer from issuing such Letter
of Credit, or any law or governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) from any governmental
authority or other regulatory body with jurisdiction over the Issuer shall
prohibit, or request that the Issuer refrain from, the issuance of Letters of
Credit in particular or shall impose upon the Issuer with respect to any Letter
of Credit any restriction or reserve or capital requirement (for which the
Issuer is not otherwise compensated) or any unreimbursed loss, cost or expense
which was not applicable, in effect and known to the Issuer as of the date of
this Agreement and which the Issuer in good faith deems material to it, (ii) one
or more of the conditions to such issuance contained in Section 4.2 is not then
satisfied or (iii) after giving effect to such issuance, the aggregate
outstanding amount of the Letter of Credit Obligations would exceed the Letter
of Credit Commitment. For purposes of clause (iii) of the immediately preceding
sentence, at any time there is a Defaulting Lender, the Letter of Credit
Commitment shall be automatically reduced by an amount equal to the remainder of
(A) such Defaulting Lender’s pro-rata share of the Letter of Credit Commitment
minus (B) such Defaulting Lender’s pro-rata share of the Letter of Credit
Obligations then outstanding; provided, however, the Letter of Credit Commitment
shall be restored if either (i) such Defaulting Lender provides cash collateral
to the Agent for the account of such Defaulting Lender pursuant to Section 10.11
in the amount of such Defaulting Lender’s pro-rata share of the Letter of Credit
Commitment or (ii) the Borrower has entered into satisfactory arrangements with
the Issuer to eliminate the Issuer’s risk with respect to such Defaulting
Lender, it being agreed that such satisfactory arrangements may include
collateral or the charging of a fee and the Lenders agree that any such
collateral or fee shall belong solely to the Issuer and shall not be subject to
the sharing provisions of this Agreement. Letters of Credit shall be
denominated, at the Borrower’s option, in either Dollars or Pounds.
(b) In no event shall: (i) the aggregate amount of the Letter of Credit
Obligations at any time exceed the Letter of Credit Commitment or (ii) the
expiration date of any Letter of Credit (other than the Letters of Credit
identified on Schedule 2.1 hereto) or the date for payment of any draft
presented thereunder and accepted by the Issuer, be later than (x) the date one
(1) year after the effective date of such Letter of Credit or (y) in the case of
the Lloyd’s Letters of Credit, four (4) years after the date of the related
Expiry Notice. The Issuer shall not permit the renewal or extension of any
Letter of Credit at any time (A) during the continuation of a Default or
Unmatured Default or (B) after the Letter of Credit Availability Termination
Date.

 

- 17 -



--------------------------------------------------------------------------------



 



(c) The Issuer (i) shall issue an Expiry Notice on the Letter of Credit
Availability Termination Date and (ii) may, and upon the request of the Required
Lenders shall, issue an Expiry Notice when a Default has occurred and is
continuing; provided, however, that upon the occurrence of an Unmatured Default
pursuant to Sections 7.6 and 7.7, the Issuer shall immediately issue an Expiry
Notice.
(d) The Borrower agrees that, if at any time as a result of reductions in the
Letter of Credit Commitment pursuant to Section 2.3 or otherwise the aggregate
balance of the Letter of Credit Obligations exceeds the Letter of Credit
Commitment, the Borrower shall cash collateralize the Letter of Credit
Obligations by depositing, into a Collateral Account, Cash Collateral
Investments with a Collateral Value equal to the product of one hundred and
three percent (103%) of the amount as may be necessary to eliminate such excess.
(e) The Letters of Credit identified on Schedule 2.1 hereto (the “Existing
Letter of Credit”) which are issued and outstanding under the Existing Credit
Agreement shall, upon satisfaction of the conditions set forth in Article IV
hereto, automatically and without further action on the part of the Agent, the
Issuer, the Lenders or the Borrower be deemed Letters of Credit issued under
this Agreement.
(f) For purposes of determining usage and availability under this Section 2.1,
when a Letter of Credit is issued in Pounds, such Pounds will be converted to
Dollars upon issuance, upon the proposed issuance of any other Letter of Credit
and at the end of each calendar quarter and at any time thereafter as requested
by the Agent or any Lender (including the Issuer) and such determination shall
be made by the Agent in its sole determination based upon the spot exchange rate
between Dollars and Pounds as quoted by the Agent’s foreign exchange desk as of
such date of determination. Notwithstanding any other provisions of this
Agreement, if at any time, after giving effect to the conversion of Pounds into
Dollars as set forth above, the aggregate face amount of all outstanding Letters
of Credit is greater than the Letter of Credit Commitment (“Conversion
Differential”), then the Borrower shall cash collateralize such Conversion
Differential by depositing into a Collateral Account Cash Collateral Investments
with a Collateral Value equal to the product of one hundred and three percent
(103%) of the Conversion Differential.
(g) At the request of the Borrower, Letters of Credit may be issued with any
Wholly-Owned Subsidiary of the Borrower as a co-applicant, so long as the
Borrower is also a co-applicant under the applicable Reimbursement Agreement.
The fact that such Subsidiary is an applicant shall not affect the obligations
of the Borrower with respect to such Letters of Credit hereunder or under any
Facility Document in any way. Any Reimbursement Agreement for a Letter of Credit
with respect to which such Subsidiary is a co-applicant shall include language
substantially similar to that set forth in Exhibit C or otherwise acceptable to
the Agent.

 

- 18 -



--------------------------------------------------------------------------------



 



2.2 Participating Interests. Immediately upon the issuance by the Issuer of a
Letter of Credit in accordance with Section 2.5 (and with respect to the Letters
of Credit identified on Schedule 2.1 hereto, upon satisfaction of the conditions
set forth in Article IV hereof), each Lender shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuer, without recourse,
representation or warranty, an undivided participation interest equal to its
pro-rata share of the Letter of Credit Commitment (including as may be adjusted
pursuant to Section 2.1(a)) of the face amount of such Letter of Credit and each
draw paid by the Issuer thereunder. Each Lender’s obligation to pay its
proportionate share of all draws under the Letters of Credit, absent gross
negligence or willful misconduct by the Issuer in honoring any such draw, shall
be absolute, unconditional and irrevocable and in each case shall be made
without counterclaim or set-off by such Lender.
2.3 Reductions in Letter of Credit Commitment. (a) The Borrower may permanently
reduce the Letter of Credit Commitment in whole, or in part ratably among the
Lenders in integral multiples of $2,500,000, upon at least five (5) Business
Days’ written notice to the Agent, which notice shall specify the amount of such
reduction; provided, however, that the amount of the Letter of Credit Commitment
may not be reduced below the aggregate amount of the outstanding Letter of
Credit Obligations.
(b) At any time a Lender is a Designated Lender, the Borrower may terminate in
full the commitment of such Designated Lender by giving notice to such
Designated Lender and the Agent; provided that (i) at the time of such
termination, no Default or Unmatured Default exists (or the Required Lenders
consent to such termination) and (ii) concurrently with such termination,
(A) the Letter of Credit Commitment shall be reduced by the commitment amount of
such Designated Lender (it being understood that the Borrower may not terminate
the commitment of a Designated Lender if, after giving effect to such
termination, the Letter of Credit Obligations would exceed the reduced Letter of
Credit Commitment), (B) the Borrower shall pay all amounts owed to such
Designated Lender hereunder and (C) the Agent shall return to such Lender any
cash collateral held for the account of such Lender pursuant to Section 2.9(d).
The termination of the commitment of a Defaulting Lender pursuant to this
Section 2.3 shall not be deemed to be a waiver of any right that (x) the
Borrower, the Agent, the Issuer or any other Lender may have against such
Defaulting Lender or (y) such Defaulting Lender may have against the Borrower
based on the estimate described in clause (B) of the preceding sentence.
2.4 Reimbursement Obligations. (a) The Borrower agrees to pay to the Issuer of a
Letter of Credit (i) on each date that any amount is drawn under each Letter of
Credit (or, if any draw is paid by the Issuer after 3:00 p.m. (New York time) on
such date, on the next succeeding Business Day) a sum (and interest on such sum
as provided in clause (ii) below) equal to the amount so drawn plus all other
charges and expenses with respect thereto specified in Section 2.9 or in the
applicable Reimbursement Agreement and (ii) interest on any and all amounts
remaining unpaid under this Section 2.4 until payment in full at the rate per
annum, computed for actual days elapsed based on a 365 or 366 day year, as
applicable, equal to (A) the Alternate Base Rate plus the Applicable Margin for
such day for the first two days following the due date of any Reimbursement
Obligations and (B) the Alternate Base Rate plus the Applicable Margin for such
day plus 2% per annum thereafter. The Borrower agrees to pay to the Issuer the
amount of all Reimbursement Obligations owing in respect of

 

- 19 -



--------------------------------------------------------------------------------



 



any Letter of Credit immediately when due, under all circumstances, including,
without limitation, any of the following circumstances: (w) any lack of validity
or enforceability of this Agreement or any of the other Facility Documents,
(x) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any Letter of Credit), (y) the validity,
sufficiency or genuineness of any document which the Issuer has determined in
good faith complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect or (z) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.
(b) Notwithstanding any provisions to the contrary in any Reimbursement
Agreement, the Borrower agrees to reimburse the Issuer for amounts which the
Issuer pays under such Letter of Credit no later than the time specified in this
Agreement. If the Borrower does not pay any such Reimbursement Obligations when
due at any time prior the Letter of Credit Termination Date, such Reimbursement
Obligations, if in Pounds, shall be deemed to have been converted into the
equivalent amount of Dollars on the date due based upon the spot rate of
exchange between Dollars and Pounds as determined by the Agent on the Reuters
WRLD Page as of the time of determination on such date. In the event that such
rate does not appear on any Reuters WRLD Page, the exchange rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Agent and the Borrower, or, in the
absence of such an agreement, such exchange rate shall instead be the arithmetic
average of the spot rates of exchange of the Agent in London at or about such
time between Dollars and Pounds for delivery two Business Days later; provided
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Agent may use any reasonable method it deems appropriate to
determine such rate and such determination shall be presumed correct absent
manifest error.
(c) If the Issuer makes a payment on account of any Letter of Credit and is not
concurrently reimbursed therefor by the Borrower, then as promptly as practical
during normal banking hours on the date of its receipt of such notice or, if not
practicable on such date, not later than noon (New York time) on the Business
Day immediately succeeding such date of notification, each Lender shall deliver
to the Agent for the account of the Issuer, in immediately available funds, the
purchase price for such Lender’s interest in such unreimbursed Reimbursement
Obligations, which shall be an amount equal to such Lender’s pro-rata share of
such payment. Each Lender shall, upon demand by the Issuer, pay the Issuer
interest on such Lender’s pro-rata share of such draw from the date of payment
by the Issuer on account of such Letter of Credit until the date of delivery of
such funds to the Issuer by such Lender at a rate per annum, computed for actual
days elapsed based on a 360-day year, equal to the Federal Funds Effective Rate
on the amount of the unreimbursed Reimbursement Obligations, if in Dollars, or
the equivalent amount of Dollars calculated in the manner provided in paragraph
(b), if in Pounds, for such period; provided, that such payments shall be made
by the Lenders only in the event and to the extent that the Issuer is not
reimbursed in full by the Borrower for interest on the amount of any draw on the
Letters of Credit.

 

- 20 -



--------------------------------------------------------------------------------



 



(d) At any time after the Issuer has made a payment on account of any Letter of
Credit and has received from any other Lender such Lender’s pro-rata share of
such payment, such Issuer shall, forthwith upon its receipt of any reimbursement
(in whole or in part) by the Borrower for such payment, or of any other amount
from the Borrower or any other Person in respect of such payment (including,
without limitation, any payment of interest or penalty fees and any payment
under any collateral account agreement of the Borrower or any Facility Document
but excluding any transfer of funds from any other Lender pursuant to
Section 2.4(c)), transfer to such other Lender such other Lender’s ratable share
of such reimbursement or other amount; provided, that interest shall accrue for
the benefit of such Lender from the time such Issuer has made a payment on
account of any Letter of Credit; provided, further, that in the event that the
receipt by the Issuer of such reimbursement or other amount is found to have
been a transfer in fraud of creditors or a preferential payment under the United
States Bankruptcy Code or is otherwise required to be returned, such Lender
shall promptly return to the Issuer any portion thereof previously transferred
by the Issuer to such Lender, but without interest to the extent that interest
is not payable by the Issuer in connection therewith.
(e) All payments in respect of Reimbursement Obligations shall be in Dollars.
2.5 Procedure for Issuance. Prior to the issuance of each new Letter of Credit
and as a condition of such issuance, the Borrower shall deliver to the Issuer
(with a copy to the Agent) a Reimbursement Agreement signed by the Borrower,
together with such other documents or items as may be required pursuant to the
terms thereof, and the proposed form and content of such Letter of Credit shall
be reasonably satisfactory to the Issuer. Each Letter of Credit shall be issued
no earlier than two (2) Business Days after delivery of the foregoing documents,
which delivery may be by the Borrower to the Issuer by telecopy, telex or other
electronic means followed by delivery of executed originals within five (5) days
thereafter. The documents so delivered shall be in compliance with the
requirements set forth in Section 2.1(b), and shall specify therein (a) the
stated amount of the Letter of Credit requested, (b) the effective date of
issuance of such requested Letter of Credit, which shall be a Business Day,
(c) the date on which such requested Letter of Credit is to expire, which shall
be no later than one (1) year from the date of issuance of such Letter of Credit
or in the case of a Lloyd’s Letter of Credit, four years from the date of the
related Expiry Notice, (d) whether the Letter of Credit is to be denominated in
Dollars or Pounds and (e) the aggregate amount of Letter of Credit Obligations
which are outstanding and which will be outstanding after giving effect to the
requested Letter of Credit issuance. The delivery of the foregoing documents and
information shall constitute an “Issuance Request” for purposes of this
Agreement. Subject to the terms and conditions of Section 2.1 and provided that
the applicable conditions set forth in Section 4.2 hereof have been satisfied,
the Issuer shall, on the requested date, issue a Letter of Credit on behalf of
the Borrower in accordance with the Issuer’s usual and customary business
practices. In addition, any amendment of an existing Letter of Credit shall be
deemed to be an issuance of a new Letter of Credit and shall be subject to the
requirements set forth above. The Issuer shall give the Agent prompt written
notice of the issuance of any Letter of Credit.

 

- 21 -



--------------------------------------------------------------------------------



 



2.6 Nature of the Lenders’ Obligations. (a) As between the Borrower and the
Lenders, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of the Letters of
Credit; provided, however, that the Borrower may have a claim against the Issuer
and the Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct (as opposed to consequential or exemplary) damages
suffered by the Borrower which the Borrower proves were caused by the Issuer’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Lenders shall
not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason, (iii) the failure
of the beneficiary of a Letter of Credit to comply fully with conditions
required to be satisfied by any Person other than the Issuer in order to draw
upon such Letter of Credit, (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (v) errors in the interpretation of technical terms, (vi) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit or (vii) any consequences arising from
causes beyond control of the Issuer.
(b) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuer
under or in connection with the Letters of Credit or any related certificates,
if taken or omitted in good faith, shall not put the Agent or any Lender under
any resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to the Issuer or any such Person.
2.7 Notification of Issuance Requests. Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Issuance Request received by it
hereunder.

 

- 22 -



--------------------------------------------------------------------------------



 



2.8 Cash Collateral for Letters of Credit. On the Letter of Credit Availability
Termination Date, the Borrower shall pledge and deliver to the Agent, for the
benefit of the Secured Parties, Cash Collateral Investments in a Collateral
Account with a Collateral Value equal to the product of one hundred and three
percent (103%) of the amount equal to the following percentage of the Letter of
Credit Obligations outstanding from time to time during the following periods:

              Percentage of Letter of Credit   Period   Obligations
Collateralized  
 
       
Letter of Credit Availability Termination Date to but not including the date
nine (9) months after the Letter of Credit Availability Termination Date
    50 %
 
       
the date nine (9) months after the Letter of Credit Availability Termination
Date and at all times thereafter
    100 %

2.9 Fees.
(a) Unused Fee. The Borrower agrees to pay to the Agent for the account of each
Lender with respect to its Letter of Credit Participation Amount an unused fee
at a rate per annum equal to the Applicable Unused Fee Rate on the daily unused
portion of such Lender’s Letter of Credit Participation Amount from the Closing
Date to and including the Letter of Credit Availability Termination Date,
payable on each Payment Date hereafter and on the Letter of Credit Availability
Termination Date or, if later, upon receipt of a bill from the Agent. Accrued
and unpaid unused fees under the Existing Credit Agreement shall be paid on the
Closing Date or, if later, upon receipt of a bill from the Agent.
(b) Letter of Credit Fronting Fee. The Borrower hereby agrees to pay to the
Agent, for the account of the Issuer, a letter of credit fronting fee with
respect to each Letter of Credit from and including the date of issuance thereof
(or, with respect to the Letters of Credit identified on Schedule 2.1, the date
on which such Letters of Credit are deemed issued under this Agreement pursuant
to Section 2.1(d)) until the date such Letter of Credit is fully drawn, canceled
or expired, in an amount equal to the rate provided in the Fee Letter of the
aggregate initial face amount of such Letter of Credit, calculated with respect
to actual days elapsed on the basis of a 360-day year and payable quarterly in
arrears on each Payment Date in each year and upon the expiration, cancellation
or utilization in full of such Letter of Credit. In addition to the foregoing,
the Borrower agrees to pay the Issuer any other fees customarily charged by it
in respect of the issuance, amendment, cancellation, negotiation or transfer of
each Letter of Credit and each drawing made thereunder. The letter of credit
fronting fee is in addition to (and not included in) the letter of credit
participation fee provided for in paragraph (c) below. Accrued and unpaid
fronting fees under the Existing Credit Agreement shall be paid on the Closing
Date or, if later, upon receipt of a bill from the Agent.

 

- 23 -



--------------------------------------------------------------------------------



 



(c) Letter of Credit Participation Fee. The Borrower agrees to pay to the Agent
for the pro-rata account of the Lenders (including the Issuer) a letter of
credit participation fee with respect to each Letter of Credit from and
including the date of issuance thereof until the date such Letter of Credit is
fully drawn, canceled or expired, in an amount equal to the Applicable Letter of
Credit Participation Fee Rate on the aggregate amount from time to time
available to be drawn on such Letter of Credit, calculated with respect to
actual days elapsed on the basis of a 360-day year and payable quarterly in
arrears on each Payment Date in each year and upon the expiration, cancellation
or utilization in full of such Letter of Credit. During the continuance of a
Default, the Required Lenders may, at their option, by notice to the Borrower,
declare that the Applicable Letter of Credit Participation Fee Rate shall be
increased by 2% per annum; provided, that during the continuance of a Default
under Section 7.6 or 7.7, the Applicable Letter of Credit Participation Fee Rate
shall be increased by two percent (2%) without any election or action on the
part of the Agent or any Lender. Accrued and unpaid Letter of Credit
Participation Fees under the Existing Credit Agreement shall be paid on the
Closing Date or, if later, upon receipt of a bill from the Agent.
(d) If at any time a Lender is a Defaulting Lender, then, to the extent
permitted by applicable law (and notwithstanding any other provision of this
Agreement), (i) any payment of Reimbursement Obligations with respect to Letters
of Credit (including through sharing of payments pursuant to Section 10.2, but
excluding any payment pursuant to Section 2.3(b) shall, if the Borrower so
directs at the time of making such payment, be applied first to amounts owed to
Lenders other than such Defaulting Lender, as if the amount owed to such
Defaulting Lender hereunder in respect of Reimbursement Obligations were zero,
and then to amounts owed to such Defaulting Lender; (ii) such Defaulting
Lender’s pro-rata share of the Letter of Credit Obligations shall be excluded
for purposes of calculating facility fees pursuant to Section 2.9 in respect of
each day on which such Lender is a Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any facility fees for any such day and
(iii) such Defaulting Lender’s pro-rata share shall be deemed to be zero for
purposes of calculating letter of credit fees pursuant to Section 2.9 in respect
of each day on which such Lender is a Defaulting Lender (and the pro-rata shares
of the other Lenders shall be correspondingly increased for such purposes), and
such Defaulting Lender shall not be entitled to receive any letter of credit
fees for any such day. In addition, if any Lender is a Defaulting Lender at the
time any payment is to be made by the Lenders to the Issuer pursuant to
Section 2.4(c) and such Defaulting Lender fails to make its pro-rata share of
such payment, then, solely for purposes of determining the amount of the payment
to be made by each Lender to the Issuer (and without limiting the liability of
such Defaulting Lender for its failure to make such payment), the pro-rata
shares of the other Lenders shall be correspondingly increased so that, subject
to the following proviso, the Issuer receives the full amount of the payments to
which it is entitled from the Lenders; provided that under no circumstances
shall any Lender be obligated to make a payment to the Issuer pursuant to this
sentence that would cause the aggregate principal amount of such Lender’s
pro-rata share (without giving effect to any adjustment pursuant to the
foregoing provisions of this sentence) of all Letter of Credit Obligations to
exceed such Lender’s commitment amount (or, if the Letter of Credit Commitment
has terminated, such Lender’s commitment amount at the time of such termination,
adjusted for any assignments by or to such Lender). Any payment made pursuant to
this Section shall be taken into account for purposes of calculating the Unused
Fee and Letter of Credit Participation Fee. The provisions of this
Section 2.9(d) do not limit, but are in addition to, any other claim or right
that the Borrower, the Agent, the Issuer or any other Lender may have against a
Defaulting Lender.

 

- 24 -



--------------------------------------------------------------------------------



 



2.10 Extension of Letter of Credit Availability Termination Date. The Borrower
may request an extension of the Letter of Credit Availability Termination Date
by submitting a request for an extension to the Agent (an “Extension Request”)
on any Business Day that is not less than 30 days prior to the then Letter of
Credit Availability Termination Date. The Extension Request must specify the new
Letter of Credit Availability Termination Date requested by the Borrower and the
date as of which date (which must be at least 30 days after the Extension
Request is delivered to the Agent) the Lenders (including the Issuer) must
respond to the Extension Request (the “Response Date”). The new Letter of Credit
Availability Termination Date shall not be more than two years after the Letter
of Credit Availability Termination Date in effect at the time the Extension
Request is received, including the Letter of Credit Availability Termination
Date as one of the days in the calculation of the days elapsed. Promptly upon
receipt of an Extension Request, the Agent shall notify each Lender of the
contents thereof and shall request the Issuer and each Lender to approve the
Extension Request. Each Lender approving the Extension Request shall deliver its
written consent no later than the Response Date. If the consent of all of the
Lenders in their sole discretion is received by the Agent, the Letter of Credit
Availability Termination Date specified in the Extension Request shall become
effective on the existing Letter of Credit Availability Termination Date and the
Agent shall promptly notify the Borrower and each Lender (including the Issuer)
of the new Letter of Credit Availability Termination Date. Otherwise the Letter
of Credit Availability Termination Date shall be unchanged.
2.11 Optional Increase in Letter of Credit Commitment. The Borrower may, from
time to time, by means of a letter delivered to the Agent substantially in the
form of Exhibit D, request that the Letter of Credit Commitment be increased by
an aggregate amount (for all such increases) not exceeding $25,000,000 by
(a) increasing the Letter of Credit Participation Amount of one or more Lenders
that have agreed to such increase (in their sole discretion) and/or (b) adding
one or more commercial banks or other Persons as a party hereto (each an
“Additional Lender”) with a Letter of Credit Participation Amount in an amount
agreed to by any such Additional Lender; provided that (i) any increase in the
Letter of Credit Commitment shall be in an aggregate amount of $1,000,000 or a
higher integral multiple of $1,000,000, (ii) no Additional Lender shall be added
as a party hereto without the written consent of the Agent and the Issuer (which
consents shall not be unreasonably withheld) or if a Default or an Unmatured
Default exists and (iii) the Borrower may not request an increase in the Letter
of Credit Commitment unless the Borrower has delivered to the Agent (with a copy
for each Lender) a certificate stating that the representations and warranties
contained in Article V are correct on and as of the date of such certificate as
though made on and as of such date and that no Default or Unmatured Default
exists on such date. Any increase in the Letter of Credit Commitment pursuant to
this Section 2.11 shall be effective three (3) Business Days after the date on
which the Agent has received and accepted the applicable increase letter in the
form of Annex 1 to Exhibit D (in the case of an increase in the Letter of Credit
Participation Amount of an existing Lender) or assumption letter in the form of
Annex 2 to Exhibit D (in the case of the addition of a commercial bank or other
Person as a new Lender). The Agent shall promptly notify the Borrower and the
Lenders of any increase in the Letter of Credit Commitment pursuant to this
Section 2.11 and of the Letter of Credit Participation Amount and pro-rata share
of each Lender after giving effect thereto. To the extent that any increase
pursuant to this Section 2.11 is not expressly authorized pursuant to
resolutions or consents delivered pursuant to Section 4.1(b), the Borrower
shall, prior to the effectiveness of such increase, deliver to the Agent a
certificate signed by an authorized officer of the Borrower certifying and
attaching the resolutions or consents that have been adopted to approve or
consent to such increase.

 

- 25 -



--------------------------------------------------------------------------------



 



2.12 Collateral Account.
(a) The Borrower shall at all times maintain Cash Collateral Investments in
Collateral Accounts with a Collateral Value of not less than the Required
Amount. If at any time the Required Amount shall exceed (the amount of such
excess, the “Collateral Shortfall”) the Collateral Value for three
(3) consecutive Business Days, the Agent shall provide the Borrower notice, by
telephone or in writing, of such Collateral Shortfall and it shall be a Default
unless within three (3) Business Days of the Borrower’s receipt of such notice,
no Collateral Shortfall exists as a result of (i) a change in the Collateral
Value due to market fluctuations and/or (ii) a deposit by the Borrower of
additional Cash Collateral Investments in a Collateral Account.
(b) Cash Collateral Investments held in a Collateral Account shall be invested
(i) so long as no Default has occurred, at the direction of the Borrower,
provided that all such Cash Collateral Investments must be reasonably acceptable
to the Agent and otherwise permitted by this Agreement, and (ii) following the
occurrence and continuation of a Default, at the direction of the Agent. All
income from such Cash Collateral Investments shall be retained in a Collateral
Account and added to the Collateral.
(c) So long as no Default has occurred and is continuing, if at any time the
Obligations become due and payable hereunder, the Borrower may direct the
application of all or any part of the Cash Collateral Investments held in a
Collateral Account for the amount which is due and payable, including with
respect to any Reimbursement Obligations; provided, however, the Agent shall
have the right, upon five (5) days’ prior notice to the Borrower, to apply all
or any part of the Cash Collateral Investments held in a Collateral Account for
the amount which is due and payable unless the Borrower shall object in writing
and otherwise pay the amount due and payable within such five (5) day period.
Upon the occurrence and continuation of a Default, the Agent may apply (without
prior notice to the Borrower) all or any part of the Cash Collateral Investments
held in a Collateral Account pursuant to and in accordance with Section 8.4.
(d) So long as no Default or Unmatured Default under Section 7.2 has occurred,
at any time the Collateral Value exceeds (the amount of such excess, the
“Collateral Excess”) the Required Amount, the Borrower can request to receive or
otherwise direct the application of such Collateral Excess and the Agent shall
release any Lien it has with respect to such Collateral Excess; provided,
however, upon the occurrence and continuation of a Default, the Agent shall have
sole control over any such Collateral Excess, including the application of such
amount pursuant to and in accordance with Section 8.4.

 

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE III
YIELD PROTECTION; TAXES
3.1 Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
(a) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its interest in the Letters of Credit,
(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or
(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or issuing
Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with any Letter of Credit, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Letters of Credit issued or
participated in or interest received by it, by an amount deemed material by such
Lender,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Letter of Credit
Commitment or its interest in the Letters of Credit or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such Letter of Credit Commitment or interest in Letters of Credit, then, within
fifteen (15) days of demand by such Lender, the Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction in amount received.

 

- 27 -



--------------------------------------------------------------------------------



 



3.2 Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, or its commitment to participate in Letters of Credit hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means (a) any change after the Closing Date in the Risk-Based Capital
Guidelines or (b) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the November 2005 updated report of the
Basel Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards: A
Revised Framework,” including transition rules, and any amendments to such
regulations adopted prior to the Closing Date.
3.3 Taxes. (a) All payments by the Borrower to or for the account of any Lender
or the Agent hereunder or under any Reimbursement Agreement shall be made free
and clear of and without deduction for any and all Taxes. If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.3) such Lender or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.
(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other Facility
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Facility Document (“Other Taxes”).
(c) The Borrower hereby agrees to indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.3) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the Agent or
such Lender makes demand therefor pursuant to Section 3.4.

 

- 28 -



--------------------------------------------------------------------------------



 



(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten (10) Business Days after the date of this Agreement, deliver to
each of the Borrower and the Agent such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower, certifying that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. Each Non-U.S. Lender further undertakes to deliver to each of the
Borrower and the Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes obsolete
and (y) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Borrower or the Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to paragraph (d) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.3 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under paragraph (d) above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any other Facility Document
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

- 29 -



--------------------------------------------------------------------------------



 



(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.3(g) shall survive the payment of the Obligations and termination
of this Agreement.
3.4 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.3 so long
as such designation is not, in the judgment of such Lender, disadvantageous to
such Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under
Section 3.1, 3.2 or 3.3. Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error. The obligations of the Borrower under Section 3.1, 3.2 and 3.3 shall
survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
4.1 Initial Letters of Credit. The Issuer shall not issue any Letter of Credit
hereunder unless and until all loans and other amounts due and owing (including
fees accrued with respect thereto) under the Existing Credit Agreement have been
paid in full and the Borrower has furnished the following to the Agent with
sufficient copies for the Lenders and the other conditions set forth below have
been satisfied:
(a) Charter Documents; Good Standing Certificates. Copies of the articles or
certificate of incorporation of the Borrower, together with all amendments, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation.
(b) By-Laws and Resolutions. Copies, certified by the Secretary or Assistant
Secretary of the Borrower, of its by-laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Facility Documents to which the Borrower is a party.
(c) Secretary’s Certificate. An incumbency certificate, executed by the
Secretary or Assistant Secretary of the Borrower, which shall identify by name
and title and bear the signature of the officers of the Borrower authorized to
sign the Facility Documents, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower.

 

- 30 -



--------------------------------------------------------------------------------



 



(d) Officer’s Certificate. A certificate, signed by an Authorized Officer of the
Borrower, stating that: (i) on the Closing Date no Default or Unmatured Default
has occurred and is continuing and (ii) each of the representations and
warranties set forth in Article V of this Agreement is true and correct on and
as of the Closing Date.
(e) Legal Opinions. A written opinion of Emily B. Miner, counsel to the Borrower
and its Subsidiaries, addressed to the Agent and the Lenders in form and
substance acceptable to the Agent and its counsel.
(f) Facility Documents. Executed originals of this Agreement and each of the
Facility Documents, which shall be in full force and effect, together with all
schedules, exhibits, certificates, stock certificates (including stock
certificates representing all of the outstanding stock of each Significant
Subsidiary other than NSIC), related stock powers, instruments, opinions and
documents required to be delivered pursuant hereto and thereto.
(g) Existing Letters of Credit. The Existing Letters of Credit shall not exceed
the Letter of Credit Commitment.
(h) Other. Such other documents as the Agent, any Lender or their counsel may
have reasonably requested.
4.2 Each Letter of Credit. The Issuer shall not be obligated to issue any Letter
of Credit, unless on the applicable Issue Date:
(a) There exists no Default or Unmatured Default and none would result from such
issuance of such Letter of Credit.
(b) The representations and warranties contained in Article V are true and
correct as of such Issue Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.
(c) An Issuance Request, as applicable, shall have been properly submitted.
(d) All legal matters incident to the issuance of such Letter of Credit shall be
satisfactory to the Lenders and their counsel.
Each Issuance Request with respect to each such Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Section 4.2 (a) and (b) have been satisfied. Any Lender may require
a duly completed compliance certificate in substantially the form of Exhibit A
hereto as a condition to issuing a Letter of Credit.

 

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is duly
and properly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and, except as could not
reasonably be expected to have a Material Adverse Effect, has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
5.2 Authorization and Validity. The Borrower has the corporate power and
authority and legal right to execute and deliver the Facility Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Facility Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Facility Documents
to which the Borrower is a party constitute legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Facility Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(a) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries or (b) the Borrower’s
or any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or (c)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Facility Documents, the extensions of credit under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Facility
Documents, except that approval of the New York Insurance Department and/or one
or more other state insurance departments would be required in order for the
Lenders to acquire control of Navigators and NSIC. Neither the Borrower nor any
Subsidiary is in default under or in violation of any foreign, federal, state or
local law, rule, regulation, order, writ, judgment, injunction, decree or award
binding upon or applicable to the Borrower or such Subsidiary, in each case the
consequences of which default or violation could reasonably be expected to have
a Material Adverse Effect.

 

- 32 -



--------------------------------------------------------------------------------



 



5.4 Financial Statements. (a) The consolidated balance sheets of the Borrower
and the Consolidated Subsidiaries as of December 31, 2008, the related
consolidated statements of income, consolidated statements of stockholders’
equity, and consolidated statements of cash flows of the Borrower and such
Consolidated Subsidiaries for the Fiscal Year then ended, and the accompanying
footnotes, together, with the opinion thereon, of KPMG LLP, independent
certified public accountants, copies of which have been furnished to the
Lenders, fairly present the financial condition of the Borrower and the
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and Consolidated Subsidiaries for the periods covered by such
statements, all in accordance with Agreement Accounting Principles consistently
applied.
(b) There are no liabilities of the Borrower or any of the Consolidated
Subsidiaries, fixed or contingent, which are material but are not reflected in
the most recent financial statements referred to above or in the notes thereto,
other than liabilities arising in the ordinary course of business since
December 31, 2008.
5.5 Statutory Financial Statements. The Annual Statement of each of the
Insurance Subsidiaries (including, without limitation, the provisions made
therein for investments and the valuation thereof, reserves, policy and contract
claims and statutory liabilities) as filed with the appropriate Governmental
Authority of its state of domicile (the “Department”) and delivered to each
Lender prior to the execution and delivery of this Agreement, as of and for the
2008 Fiscal Year (the “Statutory Financial Statements”), have been prepared in
accordance with SAP applied on a consistent basis (except as noted therein).
Each such Statutory Financial Statement was in material compliance with
applicable law when filed.
5.6 Material Adverse Change. Since December 31, 2008 there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
5.7 Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

 

- 33 -



--------------------------------------------------------------------------------



 



5.8 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the issuance of any Letters of
Credit. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
5.9 Subsidiaries. Schedule 5.9 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries
and indicating which Subsidiaries are Significant Subsidiaries and which
Subsidiaries are Insurance Subsidiaries. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
5.10 ERISA. The Unfunded Liabilities of all Single Employer Plans is $0 except
that funding of any money purchase pension plan may be delayed each Fiscal Year
until the end of the first Fiscal Quarter thereof. Neither the Borrower nor any
other member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to any Multiemployer Plan. Each Plan complies in
all material respects with all applicable requirements of law and regulations,
no Reportable Event has occurred with respect to any Plan, neither the Borrower
nor any other member of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.
5.11 Defaults. No Default or Unmatured Default has occurred and is continuing.
5.12 Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Facility Documents contained
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein not misleading.
5.13 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
Neither the issuance of any Letters of Credit hereunder nor the use of the
proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X.

 

- 34 -



--------------------------------------------------------------------------------



 



5.14 Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party which default
could reasonably be expected to have a Material Adverse Effect or (b) any
agreement or instrument evidencing or governing Indebtedness.
5.15 Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
5.16 Ownership of Properties. The Borrower and each of its Subsidiaries has good
title, free of all Liens other than those permitted by Section 6.16, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements filed with the Securities and Exchange Commission as owned
by the Borrower and its Subsidiaries.
5.17 Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the issuance of Letters of
Credit hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
5.18 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws. On the basis of this consideration, the Borrower has concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
5.19 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

- 35 -



--------------------------------------------------------------------------------



 



5.20 Solvency. Immediately after the consummation of the transactions to occur
on the date hereof and immediately following each issuance of a Letter of Credit
(including the Existing Letters of Credit) hereunder on the date hereof and
after giving effect to the application of the proceeds of such Letters of
Credit, (a) the fair value of the assets of the Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis, (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
5.21 Insurance Licenses. To the extent required by applicable law, each
Insurance Subsidiary holds a License and is authorized to transact insurance
business in (i) the line or lines of insurance and (ii) the state, states or
jurisdictions it is engaged in, except to the extent that the failure to have
such a License or authority could not reasonably be expected to have a Material
Adverse Effect. No such License, the loss of which could reasonably be expected
to have a Material Adverse Effect, is the subject of a proceeding for
suspension, limitation or revocation. To the Borrower’s knowledge, there is not
a sustainable basis for such suspension, limitation or revocation, and no such
suspension, limitation or revocation has been threatened by any Governmental
Authority. The Insurance Subsidiaries do not transact any business, directly or
indirectly, requiring any license, permit, governmental approval, consent or
other authorization other than those currently obtained, except to the extent of
which could not reasonably be expected to have a Material Adverse Effect.
5.22 Partnerships. Except as disclosed in Schedule 5.22, neither the Borrower
nor any of its Subsidiaries is a partner of any partnership.
5.23 Lines of Business. Schedule 5.23 sets forth a complete statement of each
material line of business conducted as of the date hereof by the Borrower and
each of its Subsidiaries (the “Existing Lines of Business”).
5.24 Reinsurance Practices. The business of each Insurance Subsidiary is being
conducted in all material respects in accordance with the Reinsurance
Guidelines.
5.25 Security. The Pledge Agreement is effective to create and give the Agent,
for the benefit of the Secured Parties, as security for the repayment of the
obligations secured thereby, a legal, valid, perfected and enforceable first
priority Lien upon and security interest in the capital stock pledged thereby.

 

- 36 -



--------------------------------------------------------------------------------



 



5.26 Disclosure. None of the (a) information, exhibits or reports furnished or
to be furnished by the Borrower or any Subsidiary to the Agent or to any Lender
in connection with the negotiation of the Facility Documents or
(b) representations or warranties of the Borrower or any Subsidiary contained in
this Agreement, the other Facility Documents or any other document, certificate
or written statement furnished to the Agent or the Lenders by or on behalf of
the Borrower or any Subsidiary for use in connection with the transactions
contemplated by this Agreement or the Facility Documents contained, contains or
will contain any untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. There is no fact known to the Borrower (other than
matters of a general economic nature) that has had or could reasonably be
expected to have a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders for use in connection with the transactions contemplated by this
Agreement.
ARTICLE VI
COVENANTS
Until the date that no Letters of Credit are outstanding and all Letter of
Credit Obligations have been indefeasibly paid in full, unless the Lenders shall
otherwise consent in writing:
6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, consistently applied, and will
furnish to the Lenders:
(a) As soon as practicable and in any event within seventy (70) days after the
close of each of its Fiscal Years, an unqualified audit report certified by
independent certified public accountants acceptable to the Required Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
and consolidating basis and setting forth in comparative form figures for the
preceding Fiscal Year for itself and its Consolidated Subsidiaries and on a
stand alone basis for the Borrower, including balance sheets as of the end of
such period and related statements of income, stockholders’ equity and cash
flows accompanied by any management letter prepared by said accountants;
provided that no annual report other than the report on Form 10-K needs to be
delivered.
(b) As soon as practicable and in any event within fifty (50) days after the
close of the first three Fiscal Quarters of each of its Fiscal Years, for itself
and its Subsidiaries, consolidated and consolidating unaudited balance sheets as
at the close of each such period and consolidated and consolidating statement of
income, stockholders’ equity and cash flows for the period from the beginning of
such Fiscal Year to the end of such quarter setting forth in each case in
comparative form figures for the corresponding period in the prior Fiscal Year,
all prepared in accordance with Agreement Accounting Principles and in
reasonable detail, and all signed by its chief financial officer.

 

- 37 -



--------------------------------------------------------------------------------



 



(c) As soon as available and in any event (i) within seventy (70) days after the
close of each Fiscal Year of each Insurance Subsidiary, the Annual Statement of
such Insurance Subsidiary for such Fiscal Year as filed with the insurance
commissioner (or similar authority) in such Insurance Subsidiary’s state of
domicile, together with the signature thereof of the chief financial officer of
the Borrower stating that such Annual Statement presents the financial condition
and results of operations of such Insurance Subsidiary in accordance with SAP,
(ii) on or prior to each June 1 after the close of each Fiscal Year of each
Insurance Subsidiary, the opinion of a firm of certified public accountants
reasonably satisfactory to the Required Lenders, who shall have examined such
Annual Statement and whose opinion shall not be qualified as to the scope of
audit or as to the status of such Insurance Subsidiary as a going concern, and
(iii) within one hundred twenty (120) days after the close of each Fiscal Year
of each Insurance Subsidiary, a written review of and opinion of an accounting
or actuarial firm or internal actuary, as delivered to the Department,
reasonably satisfactory to the Required Lenders on the methodology and
assumptions used to calculate the Loss Reserves of such Insurance Subsidiary at
the end of such Fiscal Year (as shown on the Annual Statement of such Insurance
Subsidiary prepared in accordance with SAP).
(d) As soon as available and in any event on or prior to each May 1 after the
close of each Fiscal Year of the Insurance Subsidiaries, the Consolidated Annual
Statement of the Insurance Subsidiaries for such Fiscal Year, prepared in
accordance with SAP and filed with the New York Insurance Department.
(e) As soon as available and in any event within fifty (50) days after the close
of each of the first three Fiscal Quarters in each Fiscal Year of each Insurance
Subsidiary, quarterly financial statements of such Insurance Subsidiary
(prepared in accordance with SAP) for such Fiscal Quarter and as filed with the
insurance commissioner (or similar authority) in such Insurance Subsidiary’s
state of domicile, together with the signature thereon of the chief financial
officer of the Borrower stating that such financial statements present the
financial condition and results of operations of such Insurance Subsidiary in
accordance with SAP.
(f) As soon as available, but in any event within one hundred twenty (120) days
after the beginning of each Fiscal Year, a copy of the plan and forecast of the
Borrower and its Subsidiaries for such Fiscal Year in the form customarily
prepared by the Borrower.
(g) Together with the financial statements required by clauses (a) and (b)
above, a compliance certificate in substantially the form of Exhibit A hereto
signed by its chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and updating Schedule 5.9.
(h) As soon as possible and in any event within ten (10) days after the Borrower
knows that any Termination Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Termination Event and the action which the Borrower proposes to take with
respect thereto.

 

- 38 -



--------------------------------------------------------------------------------



 



(i) As soon as possible and in any event within ten (10) days after receipt by
the Borrower, a copy of (i) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries.
(j) As soon as possible and in any event within ten (10) days after the Borrower
learns thereof, notice of the assertion or commencement of any claims, action,
suit or proceeding against or affecting the Borrower or any Subsidiary which may
reasonably be expected to have a Material Adverse Effect.
(k) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
provided that no annual report other than the report on Form 10-K needs to be
delivered.
(l) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.
(m) Promptly and in any event within ten (10) days after learning thereof,
notification of (i) any tax assessment, demand, notice of proposed deficiency or
notice of deficiency received by the Borrower or any Consolidated Person or
(ii) the filing of any tax Lien or commencement of any judicial proceeding by or
against any such Consolidated Person, if any such assessment, demand, notice,
Lien or judicial proceeding relates to tax liabilities in excess of $2,500,000.
(n) Promptly, and in any event within five (5) days after (i) learning thereof,
notification of any changes after the date hereof in the Borrower’s S&P Rating
or Borrower’s Moody’s Rating or in the A.M. Best Rating in respect of any
Insurance Subsidiary and (ii) receipt thereof, copies of any ratings analysis by
A.M. Best & Co. relating to any Insurance Subsidiary.
(o) Copies of any actuarial certificates prepared with respect to any Insurance
Subsidiary, promptly after the receipt thereof, and not later than ninety
(90) days after each Fiscal Year, an actuarial opinion with respect to each
Insurance Subsidiary in form and substance reasonably satisfactory to the Agent
and the Required Lenders from an accounting or actuarial firm or internal
actuary, as delivered to the Department, reasonably satisfactory to the Agent
and the Required Lenders.

 

- 39 -



--------------------------------------------------------------------------------



 



(p) Promptly upon the filing thereof, copies of all filings and annual,
quarterly, monthly or other regular reports which the Borrower or any of its
Subsidiaries files with the NAIC or any insurance commission or department or
analogous Governmental Authority (including, without limitation, any filing made
by the Borrower or any Subsidiary pursuant to any insurance holding company act
or related rules or regulations), but excluding routine or non-material filings
with the NAIC, any insurance commissioner or department or analogous
Governmental Authority.
(q) In addition to the requirements of clause (c)(iii) above, as promptly as
reasonably practicable following the request of the Required Lenders, a report
prepared by an accounting or actuarial firm or internal actuary, as delivered to
the Department, reviewing the adequacy of Loss Reserves of each Insurance
Subsidiary, which firm shall be provided access to or copies of all reserve
analyses and valuations relating to the insurance business of each Insurance
Subsidiary in the possession of or available to the Borrower or its
Subsidiaries; provided, that, in the event that the written review required to
be provided to the Lenders in respect of any Fiscal Year pursuant to clause
(c)(iv) above is provided by an independent actuarial consulting firm reasonably
satisfactory to the Agent, or a written review of an independent actuarial
consulting firm reasonably satisfactory to the Agent satisfying the requirements
set forth in clause (c)(iv) is otherwise delivered to the Lenders at any time
other than pursuant to such clause, then the Required Lenders may not request a
report pursuant to this clause (q) until one year after the delivery date of
such report unless, at the time of such request, a Default is in existence.
(r) Such other information as the Agent or any Lender may from time to time
reasonably request.
The Borrower may provide information required under Sections 6.1(a), (b), (k),
and (l) by posting such information on EDGAR and giving notice to the Agent of
such posting.
6.2 Purpose. The Letters of Credit shall be available to support obligations of
Wholly-Owned Subsidiaries of the Borrower with respect to specific syndicates at
the Society of Lloyd’s and to support other obligations, provided that the
aggregate face amount of all outstanding Letter of Credit Obligations with
respect to such other obligations does not at any time exceed the lesser of
(a) the Letter of Credit Commitment and (b) $5,000,000.
6.3 Notice of Default. The Borrower will, promptly after becoming aware of the
occurrence of any of the following, give notice in writing to the Lenders of the
occurrence of (a) any Default or Unmatured Default, (b) of any other event or
development, financial or otherwise which could reasonably be expected to have a
Material Adverse Effect, (c) the receipt of any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Insurance Subsidiary which is required to conduct
insurance business in compliance with all applicable laws and regulations and
the expiration, revocation or suspension of which could reasonably be expected
to have a Material Adverse Effect, (d) the receipt of any notice from any
Governmental Authority of the institution of any disciplinary proceedings
against or in respect of any Insurance Subsidiary, or the issuance of any order,
the taking of any action or any request for an extraordinary audit for cause by
any Governmental Authority which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, (e) any material judicial or
administrative order limiting or controlling the business of any Subsidiary (and
not the industry in which such Subsidiary is engaged generally) which has been
issued or adopted or (f) the commencement of any litigation which could
reasonably be expected to result in a Material Adverse Effect.

 

- 40 -



--------------------------------------------------------------------------------



 



6.4 Conduct of Business. The Borrower will, and will cause each Subsidiary to,
(a) carry on and conduct its business only in the Existing Lines of Business or
in other lines of the insurance business or in activities reasonably incidental
to the insurance business, (b) do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing in its jurisdiction of incorporation
and its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each other
jurisdiction in which such qualification is required and (c) do all things
necessary to renew, extend and continue in effect all Licenses material to its
business which may at any time and from time to time be necessary for any
Insurance Subsidiary to operate its business in compliance with all applicable
laws and regulations. No Insurance Subsidiary shall change its state of domicile
or incorporation without the prior written consent of the Required Lenders.
6.5 Taxes. The Borrower will, and will cause each Subsidiary to, timely file
United States federal and applicable foreign, state and local tax returns
required by applicable law complete and correct in all material respects and pay
when due all material taxes, assessments and governmental charges and levies
upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with Agreement Accounting
Principles and SAP, as applicable.
6.6 Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to the Agent and any Lender
upon request full information as to the insurance carried.
6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, including, without limitation, all
Environmental Laws, the noncompliance with which could reasonably be expected to
have a Material Adverse Effect.
6.8 Maintenance of Properties. The Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in all material respects.

 

- 41 -



--------------------------------------------------------------------------------



 



6.9 Inspection; Maintenance of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals, during normal business hours
and upon reasonable prior notice to the Borrower, as the Agent or any Lender may
designate. The Borrower will keep or cause to be kept, and cause each Subsidiary
to keep or cause to be kept, appropriate records and books of account in which
complete entries are to be made reflecting its and their business and financial
transactions, such entries to be made in accordance with Agreement Accounting
Principles and SAP, as applicable, consistently applied.
6.10 Dividends and Stock Repurchases. The Borrower will not, nor will it permit
any Subsidiary to, declare or pay any dividends or make any distributions on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock or any
options or other rights in respect thereof at any time outstanding, except that
(a) any Subsidiary may declare and pay dividends or make distributions to the
Borrower or to a Wholly-Owned Subsidiary of the Borrower and (b) the Borrower
may repurchase capital stock in an aggregate amount not to exceed 5% of
Consolidated Net Worth of the Borrower and its Consolidated Subsidiaries in any
Fiscal Year ending prior to the Letter of Credit Availability Termination Date
and may pay dividends in an aggregate amount not to exceed $10,000,000 in any
Fiscal Year ending prior to the Letter of Credit Availability Termination Date;
provided, however, that the Borrower may not repurchase any capital stock or pay
any dividends unless after giving effect thereto (i) Borrower would be in pro
forma compliance with the terms of this Agreement and (ii) no Default shall have
occurred.
6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:
(a) the Obligations;
(b) up to $125,000,000 Indebtedness of the Borrower issued pursuant to a senior
indenture between the Borrower and JPMorgan Chase Bank, N.A., as trustee, dated
April 17, 2006;
(c) guaranties permitted under Section 6.15; and
(d) capital leases in amounts not in excess of $2,500,000 at any time
outstanding.

 

- 42 -



--------------------------------------------------------------------------------



 



6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any Person, except that (a) a Subsidiary may merge
into the Borrower or any Wholly-Owned Subsidiary and (b) the Borrower may merge
with or consolidate with any Person, provided that (i) the Borrower is the
surviving entity, (ii) no Default or Unmatured Default has occurred or will
occur as a result of such merger or consolidation and (iii) the Agent has
received a certificate from the Borrower showing that the Borrower would be in
pro forma compliance with the terms of this Agreement after giving effect to
such merger or consolidation.
6.13 Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell, transfer or otherwise dispose of its Property, to any other
Person except:
(a) sales of inventory in the ordinary course of business; and
(b) leases, sales, transfers or other dispositions of its Property that,
together with all other Property of the Borrower and its Subsidiaries previously
leased, sold or disposed of (other than inventory or Investments (other than
Investments in Subsidiaries) sold in the ordinary course of business) as
permitted by this Section 6.13 since the Closing Date, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.
6.14 Investments and Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investment (including, without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisitions,
except:
(a) Cash Equivalent Investments;
(b) Investments in debt securities rated A- or better by S&P, A3 or better by
Moody’s or NAIC-1 or better by the NAIC;
(c) existing Investments in Subsidiaries and other Investments in existence on
the Closing Date;
(d) Investments in debt securities rated less than A- by S&P, A3 by Moody’s or
NAIC-1 by the NAIC but BBB- or better by S&P, Baa3 or better by Moody’s or
NAIC-2 or better by the NAIC; provided, that all such Investments under this
clause (d) do not exceed, in the aggregate at any one time outstanding, ten
percent (10%) of the combined Investments of the Borrower and its Subsidiaries;
provided, further, that if any such Investment ceases to meet such ratings
requirements, then such Investment shall be permitted hereby for a period of one
hundred and eighty (180) days after the date on which such ratings requirement
is no longer satisfied;

 

- 43 -



--------------------------------------------------------------------------------



 



(e) Investments in debt securities not satisfying any of the standards,
including the percentage limitations, set forth in clauses (b) or (d) above in
an aggregate amount not exceeding 5% of Consolidated Net Worth of the Borrower
and its Consolidated Subsidiaries;
(f) Investments by the Borrower (not including Investments in Subsidiaries) in
equity securities in an aggregate amount not to exceed 20% of the Consolidated
Net Worth of the Borrower and its Consolidated Subsidiaries; provided that no
single Investment in equity securities shall be in an amount in excess of 5% of
the Consolidated Net Worth of the Borrower and its Consolidated Subsidiaries;
(g) other Investments after the Closing Date in an aggregate amount not to
exceed 5% of Consolidated Net Worth of the Borrower and its Consolidated
Subsidiaries;
(h) Acquisitions in an aggregate amount not to exceed 5% of Consolidated Net
Worth of the Borrower and its Consolidated Subsidiaries in any Fiscal Year; and
(i) Investments by Navigators in Wholly-Owned Subsidiaries of Navigators
(including new Wholly-Owned Subsidiaries of Navigators);
provided that the Borrower will not, and will not permit any Subsidiary to, make
any Investments not in conformity with its then applicable investment
guidelines.
6.15 Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) Contingent Obligations in
respect of Letters of Credit and (c) obligations with respect to letters of
credit not issued pursuant to this Agreement with MUL or NCUL as applicant so
long as none of the Borrower or its Subsidiaries is a co-applicant with respect
thereto or otherwise guaranties such obligations; provided, however, that the
Borrower or any of its Wholly-Owned Subsidiaries may guarantee (i) the
obligations of any Person that is its or its Subsidiary’s employee so long as
the aggregate amount of all such guaranteed obligations, taken together with the
aggregate amount of any and all loans to such Persons by the Borrower in
accordance with Section 6.14 outstanding at any time do not in the aggregate
exceed $500,000 and (ii) the obligations of any Wholly-Owned Subsidiary under
office space leases for space used by such Wholly-Owned Subsidiary.
6.16 Liens. The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:
(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

 

- 44 -



--------------------------------------------------------------------------------



 



(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens arising in the ordinary course of business which secure
the payment of obligations not more than sixty (60) days past due or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
(e) Liens existing on the Closing Date and described in Schedule 6.16 hereto;
(f) Liens in favor of the Agent, for the benefit of the Secured Parties, granted
pursuant to the Pledge Agreement or pursuant to the Cash Collateral Security
Agreement;
(g) Deposits of cash or securities with or on behalf of state insurance
departments reflected in the Insurance Subsidiaries’ Statutory Financial
Statements;
(h) Deposits of cash or securities by the Borrower with Lloyd’s of London; and
(i) Liens on assets subject to capital leases permitted under Section 6.11(d).
6.17 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
6.18 Amendments to Agreements. The Borrower will not, and will not permit any
Subsidiary to, amend, waive, modify or terminate any of its constituent
documents in any manner that could reasonably be expected to have a negative
effect on the Secured Parties.
6.19 Change in Fiscal Year. The Borrower shall not, nor shall it permit any
Subsidiary to, change its Fiscal Year to end on any date other than December 31
of each year.

 

- 45 -



--------------------------------------------------------------------------------



 



6.20 Inconsistent Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, enter into any indenture, agreement, instrument or other
arrangement which, (a) directly or indirectly prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence of the Obligations, the granting of Liens to secure the
Obligations, the amending of the Facility Documents, the amending of the
Facility Documents or the ability of any Subsidiary to (i) pay dividends or make
other distributions on its capital stock, (ii) make loans or advances to the
Borrower or (iii) repay loans or advances from the Borrower or (b) contains any
provision which would be violated or breached by the issuance of Letters of
Credit or by the performance by the Borrower or any Subsidiary of any of its
Obligations under any Facility Document.
6.21 Reinsurance. (a) The Borrower shall cause each Insurance Subsidiary to
maintain reinsurance protection with respect to each type of risk it writes
which reinsurance protection, in the event of a loss, limits the net loss of
such Insurance Subsidiary to 2.5% or less of the Statutory Surplus of such
Insurance Subsidiary.
(b) The Borrower shall not cause or permit an Insurance Subsidiary to enter into
or maintain, as a cedent, reinsurance agreements or retrocession agreements with
any Person other than an Approved Reinsurer.
(c) The Borrower shall not cause or permit an Insurance Subsidiary to enter into
or maintain, as a cedent, reinsurance agreements or retrocesssion agreements
with any Person which do not comply with the guidelines for reinsurance by
Insurance Subsidiaries set forth on Schedule 6.21 hereto, as amended with the
consent of the Lenders (the “Reinsurance Guidelines”).
6.22 Stock of Subsidiaries. The Borrower shall not sell or otherwise dispose of
(including the granting of any security interest in) any shares of capital stock
of any Subsidiary other than pursuant to the Pledge Agreement, or permit any
Subsidiary to issue additional shares of its capital stock, except the minimum
number of directors’ qualifying shares required by applicable law.
6.23 Financial Covenants.
(a) Minimum Consolidated Tangible Net Worth. The Borrower will at all times
maintain Consolidated Tangible Net Worth of not less than $593,000,000.
(b) Minimum Statutory Surplus. The Borrower will cause the Significant Insurance
Subsidiaries to maintain an aggregate Statutory Surplus of not less than
$465,000,000.
(c) Leverage Ratio. The Borrower will not permit the Leverage Ratio to exceed
0.30 to 1.0 at any time.
(d) Minimum Risk-Based Capital. The Borrower will cause each Significant
Insurance Subsidiary to maintain a ratio of (a) Total Adjusted Capital (as
defined in the Risk-Based Capital Act or in the rules and procedures prescribed
from time to time by the NAIC with respect thereto) to (b) the Company Action
Level RBC (as defined in the Risk-Based Capital Act or in the rules and
procedures prescribed from time to time by the NAIC with respect thereto) of at
least 150%.

 

- 46 -



--------------------------------------------------------------------------------



 



6.24 Additional Pledge. Effective upon any Person becoming a Significant
Subsidiary, the parent thereof shall pledge the stock or other equity interests
thereof to the Agent for the benefit of the Secured Parties pursuant to
documentation reasonably acceptable to the Agent provided that no pledge of the
stock of NSIC shall be required so long as NSIC is not a direct Subsidiary of
the Borrower.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any other Facility Document, any Letter of
Credit or any certificate or information delivered in connection with this
Agreement or any other Facility Document shall be false in any material respect
on the date as of which made or deemed made.
7.2 Nonpayment of (a) any principal of any Reimbursement Obligation when due, or
(b) any interest upon any commitment or other fee or obligations under any of
the Facility Documents within five (5) days after written notice from the Agent
or any Lender.
7.3 The breach by the Borrower of any of the terms or provisions of
Sections 2.8, 6.2, 6.3, Sections 6.10 through 6.13, Sections 6.15 through 6.20
or Sections 6.22 through 6.23.
7.4 The breach by the Borrower (other than a breach which constitutes a Default
under Sections 7.1, 7.2 or 7.3) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days (or in the case of
Section 6.14, ten (10) days) after the Borrower has knowledge thereof or written
notice from the Agent or any Lender.
7.5 Failure of the Borrower or any of its Subsidiaries to pay any Indebtedness
aggregating in excess of $2,500,000 when due; or the default by the Borrower or
any of its Subsidiaries in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.

 

- 47 -



--------------------------------------------------------------------------------



 



7.6 The Borrower or any of its Subsidiaries shall (a) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (b) make an assignment for the benefit of creditors, (c) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (d) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, (f) fail to contest in good faith any
appointment or proceeding described in Section 7.7 or (g) become unable to pay,
not pay, or admit in writing its inability to pay, its debts generally as they
become due.
7.7 Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.6(d)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of thirty (30) consecutive days.
7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion.
7.9 The Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (a) final, nonappealable
judgments or orders for the payment of money in excess of $2,500,000 (or the
equivalent thereof in currencies other than U.S. Dollars) in the aggregate, or
(b) final, nonappealable nonmonetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgment(s), in any such case, is/are not stayed on appeal or
otherwise being appropriately contested in good faith.
7.10 Any Reportable Event shall occur in connection with any Plan.
7.11 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $2,500,000.

 

- 48 -



--------------------------------------------------------------------------------



 



7.12 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $2,500,000.
7.13 The Borrower or any of its Subsidiaries shall (a) be the subject to any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (b) violate any Environmental Law, which, in
the case of an event described in clause (a) or (b), could reasonably be
expected to have a Material Adverse Effect.
7.14 Any Change in Control shall occur.
7.15 The occurrence of any “default”, as defined in any Facility Document (other
than this Agreement) or the breach of any of the terms or provisions of any
Facility Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
7.16 There shall occur a change in the business, Property, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries
which has a Material Adverse Effect.
7.17 The Borrower or any of its Subsidiaries incurs or becomes subject to action
or threatened action of any Governmental Authority, including, without
limitation, a fine, penalty, cease and desist order or revocation, suspension or
limitation of a License, the effect of which could reasonably be expected to
have a Material Adverse Effect.
7.18 Any Security Document shall for any reason fail to create a valid and
perfected, first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of such Security Document, or
any Security Document, once executed, shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Security Document.

 

- 49 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Issuer and the Lenders to issue
Letters of Credit hereunder shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Agent or any Lender. If any other Default occurs, the Required
Lenders (or the Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Issuer and the Lenders to issue Letters of Credit
hereunder, or declare the Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives. In addition to the foregoing, following the occurrence and
during the continuance of a Default, so long as any Letter of Credit has not
been fully drawn and has not been canceled or expired by its terms, upon demand
by the Agent (which demand shall be made upon the request of the Required
Lenders), the Borrower shall deposit, in a Collateral Account, Cash Collateral
Investments with a Collateral Value equal to the product of one hundred and
three percent (103%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.
If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to issue Letters of
Credit hereunder as a result of any Default (other than any Default as described
in Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) may direct the Agent to
rescind and annul such acceleration and/or termination.
8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent of the Required Lenders) and the Borrower
may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Facility Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or waiving any Default
hereunder; provided, however, that no such supplemental agreement shall, without
the consent of each Lender:
(a) Extend the final maturity of any Obligations or forgive all or any portion
of the Reimbursement Obligations, or reduce the rate or extend the time of
payment of interest or fees (including without limitation letter of credit fees)
hereunder;
(b) Reduce the percentage specified in the definition of Required Lenders;
(c) Reduce the amount of or extend the date for payment of Reimbursement
Obligations or commitment and facility reductions required under Section 2.4 or
2.10, or increase the amount of the Letter of Credit Participation Amount of any
Lender hereunder;
(d) Extend the Letter of Credit Availability Termination Date; permit any Letter
of Credit to have an expiry date beyond four years after notice, in the case of
Lloyd’s Letters of Credit, or one year after its effective date in the case of
other Letters of Credit; except as permitted in Section 2.5, permit the
amendment or extension of any Letter of Credit; or, except as otherwise set
forth in Section 2.1(b), permit the renewal of any Letter of Credit;

 

- 50 -



--------------------------------------------------------------------------------



 



(e) Permit any amendment of Sections 2.4(d) or 8.4;
(f) Release any guarantor of any Obligations or, except as provided in the
Pledge Agreement, release any of the collateral for the Obligations or decrease
the amount of collateral required under Sections 2.1(d), 2.1(f), 2.8, 2.12(a) or
8.1;
(g) Permit any assignment by the Borrower of its Obligations or its rights
hereunder; or
(h) Permit any amendment of the Reinsurance Guidelines;
provided, further, that no such supplemental agreement shall, without the
consent of each Lender, amend this Section 8.2. No amendment of any provision of
this Agreement relating to the Agent shall be effective without the written
consent of the Agent. The Agent may waive payment of the fee required under
Section 12.3(b) without obtaining the consent of any other party to this
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the commitment of such Lender may not be increased or
extended without the consent of such Lender.
8.3 Preservation of Rights. No delay or omission of the Lenders or the Agent to
exercise any right under the Facility Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
issuance of a Letter of Credit notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Facility Documents whatsoever
shall be valid unless in writing signed by the Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Facility Documents or by law afforded shall be
cumulative and all shall be available to the Agent and the Lenders until the
Obligations have been paid in full.
8.4 Application of Funds. After the occurrence of a Default, any amounts
received on account of the Obligations (including proceeds of Collateral) shall
be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than Reimbursement Obligations, interest
and Letter of Credit fees) payable to the Lenders and the Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the
Issuer (including, without duplication, fees and time charges for attorneys who
may be employees of any Lender or the Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

 

- 51 -



--------------------------------------------------------------------------------



 



Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Reimbursement Obligations and
other Obligations, ratably among the Lenders and the Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
Reimbursement Obligations, ratably among the Lenders and the Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Agent for the account of the Issuer to be held as Collateral for
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full and the Letter of Credit Commitment has been terminated, to the
Borrower or as otherwise required by Law.
Amounts held as Collateral for the aggregate undrawn amount of Letters of Credit
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any Collateral remains after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
ARTICLE IX
GENERAL PROVISIONS
9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement or in any Facility Document shall survive
the issuance of the Letters of Credit herein contemplated.
9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3 Headings. Section headings in the Facility Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Facility Documents.
9.4 Entire Agreement. The Facility Documents embody the entire agreement and
understanding among the Borrower, the Agent, and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent, and the
Lenders relating to the subject matter thereof other than the fee letter dated
March 6, 2009 in favor of JPMorgan Chase Bank and J.P. Morgan Securities Inc.
(the “Fee Letter”).

 

- 52 -



--------------------------------------------------------------------------------



 



9.5 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
9.6 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.7, 9.11 and 10.13 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.7 Expenses; Indemnification. (a) The Borrower shall reimburse the Agent and
the Arranger for any costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agent) paid or incurred by the Agent or the Arranger in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration of the Facility Documents. The Borrower also
agrees to reimburse the Agent, the Arranger and the Lenders for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent, the Arranger and the Lenders),
paid or incurred by the Agent, the Arranger or any Lender in connection with the
investigation, collection and enforcement of the Facility Documents.
(b) The Borrower hereby further agrees to indemnify the Agent, the Arranger,
each Lender, each Affiliate of a Lender, and the directors, officers, partners
and employees of any of the foregoing against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Facility Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Letter of Credit hereunder except to
the extent that they have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.7 shall survive the termination of this Agreement.
9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles. In the event
the pages, columns, lines or sections of the Annual Statement referenced herein
are changed or renumbered, all such references shall be deemed references to
such page, column, line or section as so renumbered or changed.

 

- 53 -



--------------------------------------------------------------------------------



 



9.9 Severability of Provisions. Any provision in any Facility Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Facility Documents are declared to be severable.
9.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent, the Arranger nor any Lender shall have
any fiduciary responsibilities to the Borrower. Neither the Agent, the Arranger
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. The Borrower agrees that neither the Agent, the Arranger
nor any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Facility Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, the Arranger nor any Lender shall have
any liability with respect to, and the Borrower hereby waives, releases and
agrees not to sue for, any special, indirect, punitive or consequential damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Facility Documents or the transactions contemplated thereby.
9.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (a) to its Affiliates and to other Lenders and their
respective Affiliates, (b) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, (c) to regulatory officials, (d) to
any Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which such
Lender is a party, (f) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties and (g) permitted by Section 12.4;
provided, that any recipient of such disclosure shall be advised by such Lender
of the confidentiality requirements herein set forth.
9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Obligations
provided for herein.
9.13 Disclosure. The Borrower and each Lender hereby (a) acknowledge and agree
that JPMorgan Chase Bank and/or its Affiliates from time to time may hold other
investments in, make other loans to or have other relationships with the
Borrower, and (b) waive any liability of JPMorgan Chase Bank or such Affiliate
to the Borrower or any Lender, respectively, arising out of or resulting from
such investments, loans or relationships other than liabilities arising out of
the gross negligence or willful misconduct of JPMorgan Chase Bank or its
Affiliates.

 

- 54 -



--------------------------------------------------------------------------------



 



9.14 USA Patriot Act Notification. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act. The Borrower agrees
to cooperate with each Lender and provide true, accurate and complete
information to such Lender in response to any such request.
ARTICLE X
THE ADMINISTRATIVE AGENT
10.1 Appointment; Nature of Relationship. JPMorgan Chase Bank is hereby
appointed by each of the Lenders as Administrative Agent (herein referred to as
the “Agent”) hereunder and under each other Facility Document, and each of the
Lenders irrevocably authorizes the Agent to act as the Administrative Agent of
such Lender with the rights and duties expressly set forth herein and in the
other Facility Documents. The Agent agrees to act as such Administrative Agent
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Facility Document and that the Agent is merely
acting as the Administrative Agent of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Facility Documents. In its
capacity as the Lenders’ Administrative Agent, the Agent (a) does not hereby
assume any fiduciary duties to any of the Lenders, (b) is a “representative” of
the Lenders within the meaning of Section 9-105 of the Uniform Commercial Code
and (c) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other
Facility Documents. Each of the Lenders hereby agrees to assert no claim against
the Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.
10.2 Powers. The Agent shall have and may exercise such powers under the
Facility Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
The Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Facility Documents to be taken by the Agent.
10.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Facility Document or in connection herewith or therewith except to the
extent such action or inaction is determined in a final non-appealable judgment
by a court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

- 55 -



--------------------------------------------------------------------------------



 



10.4 No Responsibility for Recitals, etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify: (a) any statement, warranty or
representation made in connection with any Facility Document or any borrowing
hereunder, (b) the performance or observance of any of the covenants or
agreements of any obligor under any Facility Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender, (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent, (d) the existence
or possible existence of any Default or Unmatured Default, (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Facility
Document or any other instrument or writing furnished in connection therewith,
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).
10.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Facility Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other
Facility Document unless it shall be requested in writing to do so by the
Required Lenders. The Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Facility Document unless it shall
first be indemnified to its satisfaction by the Lenders pro-rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
10.6 Employment of Agent and Counsel. The Agent may execute any of its duties as
Agent hereunder and under any other Facility Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Facility
Document.
10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.

 

- 56 -



--------------------------------------------------------------------------------



 



10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their Letter of Credit
Participation Amount (or, if the Letter of Credit Commitments has been
terminated, in proportion to its Letter of Credit Participation Amount
immediately prior to such termination) (a) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Facility Documents, (b) for any other expenses incurred by the Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Facility Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (c) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Facility Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against the Agent in connection with any dispute between the Agent and
any Lender or between two or more of the Lenders), or the enforcement of any of
the terms of the Facility Documents or of any such other documents; provided
that (i) no Lender shall be liable for any of the foregoing to the extent any of
the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Agent and (ii) any indemnification required pursuant to
Section 3.5(g) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Facility Document
with respect to its Letter of Credit Participation Amount, and any Letters of
Credit in which it has an interest as any Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, at any
time when the Agent is a Lender, unless the context otherwise indicates, include
the Agent in its individual capacity. The Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Facility Document, with the Borrower or any of its Subsidiaries in
which the Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person. The Agent, in its individual capacity, is not obligated
to remain a Lender.

 

- 57 -



--------------------------------------------------------------------------------



 



10.11 Rights with Respect to Designated Lenders. If any Lender is a Designated
Lender, then the Issuer may, by notice to such Designated Lender and the Agent,
require such Designated Lender to (a) deliver to the Agent, for the account of
the Issuer, cash collateral in an amount equal to the product of one hundred and
three percent (103%) of the remainder of (i) such Designated Lender’s pro-rata
share of the Letter of Credit Commitment minus (ii) the principal amount of such
Designated Lender’s pro-rata share of the Letter of Credit Obligations then
outstanding (the “Reserve Amount”) or (b) and solely with respect to a
Designated Lender that is not a Defaulting Lender, make other arrangements
reasonably satisfactory to the Issuer to assure that such Designated Lender will
reimburse the Issuer for its pro-rata share of any payment made by the Issuer
under any Letter of Credit. Any such cash collateral (i) shall be held by the
Agent pursuant to arrangements reasonably satisfactory to such Designated
Lender, the Issuer and the Agent and (ii) if at any time such Designated Lender
becomes obligated to pay any amount to the Issuer pursuant to Section 2.4, shall
be applied (to the extent required) by the Agent to pay such amount. Upon the
expiration, termination or reduction in amount of any applicable Letter of
Credit, the Agent shall release (subject to Section 2.9(d) in the case of a
Defaulting Lender) to such Designated Lender (or such other Person as may be
entitled thereto) any cash collateral held by the Agent in excess of the Reserve
Amount. If any Designated Lender fails to provide cash collateral or make other
arrangements as required by the first sentence of this Section 10.11, then the
Agent shall retain as cash collateral all amounts otherwise payable to such
Designated Lender under this Agreement until the Agent has retained an amount
equal to the Reserve Amount.
10.12 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Facility
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Facility Documents.

 

- 58 -



--------------------------------------------------------------------------------



 



10.13 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Facility Documents. After the effectiveness of the resignation or
removal of an Agent, the provisions of this Article X shall continue in effect
for the benefit of such Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Agent hereunder and under the other
Facility Documents. In the event that there is a successor to the Agent by
merger, or the Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.13, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new Agent.
10.14 Agents’ Fees. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent pursuant to the Fee
Letter.
10.15 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
10.16 Syndication Agent. The Syndication Agent shall have no right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, the
Syndication Agent shall not have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgements with respect
to the Syndication Agent as it makes to the Agent in Section 10.10.

 

- 59 -



--------------------------------------------------------------------------------



 



ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part hereof, shall then be due.
11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Reimbursement Obligations (other than payments
received pursuant to Section 3.1, 3.2 or 3.3) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation interests in Letters of Credit, as the case may be,
held by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of such participation interests in Letters of Credit. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Letter of Credit
Participation Amounts. In case any such payment is disturbed by legal process,
or otherwise, appropriate further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1 Successors and Assigns. The terms and provisions of the Facility Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (a) the Borrower shall
not have the right to assign its rights or obligations under the Facility
Documents and (b) any assignment by any Lender must be made in compliance with
Section 12.3. Notwithstanding clause (b) of the foregoing sentence, any Lender
may at any time, without the consent of the Borrower or the Agent, assign all or
any portion of its rights under this Agreement to a Federal Reserve Bank;
provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Agent may
treat the Person which participated in any Letter of Credit as the owner thereof
for all purposes hereof unless and until such Person complies with Section 12.3
in the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Agent. Any assignee or
transferee of the rights to any Letter of Credit agrees by acceptance of such
transfer or assignment to be bound by all the terms and provisions of the
Facility Documents. Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Letter of Credit, shall be conclusive and binding on any
subsequent holder, transferee or assignee of the rights to such Letter of
Credit, as the case may be.

 

- 60 -



--------------------------------------------------------------------------------



 



12.2 Participations.
(a) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Letter of Credit Participation Amount of such Lender, any interest of such
Lender in any Letters of Credit or any other interest of such Lender under the
Facility Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Facility
Documents shall remain unchanged, such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, such Lender
shall remain the owner of its interest in any Letters of Credit issued to it in
evidence thereof for all purposes under the Facility Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Facility Documents.
(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Facility Documents, except to the extent such amendment,
modification or waiver would require the unanimous consent of the Lenders as
described in Section 8.2.
(c) Benefit of Setoff. The Borrower agrees that each Participant shall be deemed
to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Facility Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Facility Documents, provided that each Lender shall retain
the right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

 

- 61 -



--------------------------------------------------------------------------------



 



12.3 Assignments.
(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Facility Documents. Such assignment shall be substantially
in the form of Exhibit B or in such other form as may be agreed to by the
parties thereto. The consent of the Borrower and the Agent shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof; provided, however, that if a Default has
occurred and is continuing, the consent of the Borrower shall not be required.
Such consent shall not be unreasonably withheld or delayed. Each such assignment
shall (unless it is to a Lender or an Affiliate thereof or the Agent otherwise
consents) be in an amount not less than the lesser of (a) $5,000,000 or (b) the
remaining amount of the assigning Lender’s Letter of Credit Participation Amount
(calculated as at the date of such assignment).
(b) Effect; Effective Date. Upon (a) delivery to the Agent and the Borrower of a
notice of assignment, substantially in the form attached as Exhibit I to
Exhibit B (a “Notice of Assignment”), together with any consents required by
Section 12.3(b), and (b) payment of a $3,500 fee to the Agent by the assigning
Lender or the Purchaser for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
participation interests in the Letters of Credit under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Facility Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Facility Document executed by or on behalf of the Lenders and shall have
all the rights and obligations of a Lender under the Facility Documents, to the
same extent as if it were an original party hereto, and no further consent or
action by the Borrower, the Lenders or the Agent shall be required to release
the transferor Lender with respect to the percentage of the Letter of Credit
Commitment and the participation interests in Letters of Credit assigned to such
Purchaser.
12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Facility Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.
12.5 Tax Treatment. If any interest in any Facility Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).

 

- 62 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
NOTICES
13.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (c) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, seventy-two (72) hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Agent under Article II shall not
be effective until received.
13.2 Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.
ARTICLE XIV
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1 CHOICE OF LAW. THE FACILITY DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARDS TO THE
CONFLICT OF LAW PROVISIONS THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

- 63 -



--------------------------------------------------------------------------------



 



15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY FACILITY DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY FACILITY DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.
15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY FACILITY DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.
[signature pages follow]

 

- 64 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

            THE NAVIGATORS GROUP, INC.
      By:   /s/ Bradley D. Wiley         Print Name:   Bradley D. Wiley       
Title:  Sr. Vice President and CRO   

         
 
  Address:   Reckson Executive Park
 
      6 International Drive
 
      Rye Brook, New York 10573
 
       
 
  Attn:   Francis W. McDonnell
 
            Telephone: (914) 933-6270     Fax: (914) 933-6033

 

S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent
      By:   /s/ Thomas Kiepura         Print Name:   Thomas Kiepura       
Title: Vice President   

         
 
  Address:   10 South Dearborn, Floor 9
 
      IL1-0364
 
      Chicago, Illinois 60603
 
            Telephone: (312) 325-3195     Fax: (312) 325-3190

 

S-2



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Jonathan Bush         Print Name:   Jonathan Bush       
Title: Director   

 

S-3



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Dennis Cogan         Print Name:   Dennis Cogan       
Title: Senior Vice President   

 

S-4



--------------------------------------------------------------------------------



 



         

            BROWN BROTHERS HARRIMAN & CO.
      By:   /s/ Ann L. Hobart         Print Name:   Ann L. Hobart       
Title: Senior Vice President   

 

S-5